EXHIBIT 10.8 (a)

 

--------------------------------------------------------------------------------

 

MASTER LOAN AND SECURITY AGREEMENT

 

Dated as of October 21, 2004

 

AAMES CAPITAL CORPORATION

as a Borrower

 

AAMES FUNDING CORPORATION

as a Borrower

 

and

 

MORGAN STANLEY BANK

as Lender

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

SECTION 1.    DEFINITIONS AND ACCOUNTING MATTERS.    1

1.01

  

Certain Defined Terms

   1

1.02

  

Accounting Terms and Determinations

   13 SECTION 2.    LOANS, NOTE AND PREPAYMENTS.    13

2.01

  

Loans.

   13

2.02

  

Notes.

   14

2.03

  

Procedure for Borrowing.

   14

2.04

  

Limitation on Types of Loans; Illegality

   15

2.05

  

Repayment of Loans; Interest.

   15

2.06

  

Mandatory Prepayments or Pledge.

   16

2.07

  

Voluntary Prepayments

   17

2.08

  

Extension of Termination Date

   17 SECTION 3.    PAYMENTS; COMPUTATIONS; ETC.    17

3.01

  

Payments.

   17

3.02

  

Computations

   17

3.03

  

Requirements of Law.

   17

3.04

  

Fees

   19 SECTION 4.    COLLATERAL SECURITY.    19

4.01

  

Collateral; Security Interest.

   19

4.02

  

Further Documentation

   20

4.03

  

Changes in Locations, Name, etc

   20

4.04

  

Lender’s Appointment as Attorney-in-Fact.

   20

4.05

  

Performance by Lender of Borrowers’ Obligations

   21

4.06

  

Proceeds

   22

4.07

  

Remedies

   22

4.08

  

Limitation on Duties Regarding Preservation of Collateral

   23

4.09

  

Powers Coupled with an Interest

   23

4.10

  

Release of Security Interest

   23

4.11

  

Interest Rate Protection Agreements

   23 SECTION 5.    CONDITIONS PRECEDENT.    24

5.01

  

Initial Loan.

   24

 

-i-



--------------------------------------------------------------------------------

5.02

  

Initial and Subsequent Loans

   25

SECTION 6.

  

REPRESENTATIONS AND WARRANTIES

   27

6.01

  

Legal Name

   27

6.02

  

Existence

   27

6.03

  

Financial Condition

   27

6.04

  

Litigation

   27

6.05

  

No Breach

   28

6.06

  

Action

   28

6.07

  

Approvals

   28

6.08

  

Margin Regulations

   28

6.09

  

Taxes

   28

6.10

  

Investment Company Act

   28

6.11

  

Collateral; Collateral Security.

   29

6.12

  

Chief Executive Office/Jurisdiction of Organization

   29

6.13

  

Location of Books and Records

   29

6.14

  

True and Complete Disclosure

   29

6.15

  

Tangible Net Worth

   30

6.16

  

ERISA

   30

6.17

  

Capitalization

   30

6.18

  

Hedges

   30

6.19

  

Regulatory Status

   30 SECTION 7.   

COVENANTS OF THE BORROWERS

   30

7.01

  

Financial Statements

   30

7.02

  

Litigation

   32

7.03

  

Existence, etc.

   33

7.04

  

Prohibition of Fundamental Changes

   33

7.05

  

Borrowing Base Deficiency

   33

7.06

  

Notices

   33

7.07

  

Hedging

   34

7.08

  

Reports

   34

7.09

  

Underwriting Guidelines

   34

7.10

  

Transactions with Affiliates

   35

7.11

  

Limitation on Liens

   35

7.12

  

Limitation on Guarantees

   35

7.13

  

Limitation on Distributions

   35

7.14

  

Maintenance of Tangible Net Worth

   35

7.15

  

Maintenance of Ratio of Total Indebtedness to Tangible Net Worth

   35

7.16

  

Servicer; Servicing Tape

   36

7.17

  

Committed Warehouse Facilities

   36

7.18

  

Required Filings

   36

7.19

  

No Adverse Selection

   36

7.20

  

Remittance of Prepayments

   36

 

-ii-



--------------------------------------------------------------------------------

SECTION 8.   

EVENTS OF DEFAULT

   36

SECTION 9.

  

REMEDIES UPON DEFAULT.

   39

SECTION 10.

  

NO DUTY OF LENDER

   39

SECTION 11.

  

MISCELLANEOUS.

   39

11.01  

  

Waiver

   39

11.02  

  

Notices

   39

11.03  

  

Indemnification and Expenses.

   40

11.04  

  

Amendments

   41

11.05  

  

Assignments and Participations.

   41

11.06  

  

Successors and Assigns

   42

11.07  

  

Survival

   42

11.08  

  

Captions

   42

11.09  

  

Counterparts

   42

11.10  

  

Loan Agreement Constitutes Security Agreement; Governing Law

   42

11.11  

  

Submission To Jurisdiction; Waivers

   42

11.12  

  

WAIVER OF JURY TRIAL

   43

11.13  

  

Acknowledgments

   43

11.14  

  

Hypothecation or Pledge of Loans

   43

11.15  

  

Servicing.

   44

11.16  

  

Periodic Due Diligence Review

   45

11.17  

  

Set-Off

   45

11.18  

  

Intent

   45

11.19  

  

Joint and Several Liability

   46

11.20  

  

Treatment of Certain Information

   46

11.21  

  

Replacement by Repurchase Agreement

   46

 

-iii-



--------------------------------------------------------------------------------

SCHEDULES

     Schedule 1   

Representations and Warranties re: Mortgage Loans

     Schedule 2   

Filing Jurisdictions and Offices

     Schedule 3   

Capitalization

     Schedule 4   

Servicing Fields

     Schedule 5   

Trade Names

EXHIBITS

     Exhibit A   

Form of Promissory Note

     Exhibit B   

Custodial Agreement

     Exhibit C   

Form of Opinion of Counsel to Borrowers

     Exhibit D   

Form of Request for Borrowing

     Exhibit E-1   

Form of Borrower’s Release Letter

     Exhibit E-2   

Form of Warehouse Lender’s Release Letter

     Exhibit F   

Underwriting Guidelines

     Exhibit G   

Form of Servicer Notice

     Exhibit H   

Form of Assignment and Acceptance

     Exhibit I   

Form of Notice of Prepayment

 

-iv-



--------------------------------------------------------------------------------

MASTER LOAN AND SECURITY AGREEMENT

 

MASTER LOAN AND SECURITY AGREEMENT, dated as of October 21, 2004, among AAMES
CAPITAL CORPORATION, a California corporation (“Aames Capital”), AAMES FUNDING
CORPORATION, a California corporation (“Aames Funding” together with Aames
Capital, each a “Borrower”, collectively the “Borrowers”), and MORGAN STANLEY
BANK (the “Lender”).

 

RECITALS

 

The Borrowers have requested that the Lender from time to time make revolving
credit loans to them to finance certain residential mortgage loans owned by the
Borrowers, and the Lender is prepared to make such loans upon the terms and
conditions hereof. Each Borrower is engaged in a business that is complimentary
to the business of the other Borrower. Each Borrower will directly benefit from
each extension of credit to the other Borrower, and the proceeds of each loan
will inure to the benefit of each Borrower.

 

Accordingly, the parties hereto agree as follows:

 

Section 1. Definitions and Accounting Matters.

 

1.01 Certain Defined Terms. As used herein, the following terms shall have the
following meanings (all terms defined in this Section 1.01 or in other
provisions of this Loan Agreement in the singular to have the same meanings when
used in the plural and vice versa):

 

“Aames Capital” shall have the meaning provided in the heading hereto.

 

“Accepted Servicing Practices” shall mean, with respect to any Mortgage Loan,
those mortgage servicing practices of prudent mortgage lending institutions
which service mortgage loans of the same type as such Mortgage Loans in the
jurisdiction where the related Mortgaged Property is located.

 

“Affiliate” shall mean with respect to any Person, any “affiliate” of such
Person, as such term is defined in the Bankruptcy Code.

 

“Applicable Collateral Percentage” shall mean, with respect to each Eligible
Mortgage Loan, the applicable collateral percentage set forth in the chart below
opposite the applicable type of Mortgage Loan:

 

Type of Mortgage Loan

--------------------------------------------------------------------------------

   Applicable Collateral
Percentage


--------------------------------------------------------------------------------

  First Lien Loan that is a Performing Loan    97 % Second Lien Loan that is a
Performing Loan    97 % First Lien Loan or Second Lien Loan that is a Class A
Defaulted Loan    80 % First Lien Loan or Second Lien Loan that is a Class B
Defaulted Loan    75 % First Lien Loan or Second Lien Loan that is a Class C
Defaulted Loan, prior to receipt by the Lender of a BPO for such Class C
Defaulted Loan    50 % First Lien Loan or Second Lien Loan that is a Class C
Defaulted Loan, after receipt by the Lender of a BPO for such Class C Defaulted
Loan    65 % Kick-Out Mortgage Loans    90 %



--------------------------------------------------------------------------------

“Applicable Margin” shall mean the sum of the weighted average of the applicable
rates per annum for each product type of Eligible Mortgage Loan for each day
that Loans shall be secured by such Eligible Mortgage Loans, determined by
multiplying (a) for each product type set forth in the table below, a fraction
equal to the Collateral Value of all Eligible Mortgage Loans of such product
type divided by the Collateral Value of all Eligible Mortgage Loans, times (b)
for each product type set forth in the following table below, the percentage set
forth below opposite such product type:

 

Product Type

--------------------------------------------------------------------------------

   Applicable Margin


--------------------------------------------------------------------------------

  First Lien Loan that is a Performing Loan    0.85 % Second Lien Loan that is a
Performing Loan    0.85 % First Lien Loan or Second Lien Loan that is a Class A
Defaulted Loan    1.20 % First Lien Loan or Second Lien Loan that is a Class B
Defaulted Loan    1.20 % First Lien Loan or Second Lien Loan that is a Class C
Defaulted Loan    1.50 %

 

“Assignment and Acceptance” shall have the meaning set forth in Section 11.05(a)
hereof.

 

“Assignment of Mortgage” means, with respect to any mortgage, an assignment of
the mortgage, notice of transfer or equivalent instrument in recordable form,
sufficient under the laws of the jurisdiction wherein the related mortgaged
property is located to reflect the assignment and pledge of the mortgage.

 

- 2 -



--------------------------------------------------------------------------------

“Bankruptcy Code” shall mean the United States Bankruptcy Code of 1978, as
amended from time to time.

 

“Borrower” and “Borrowers” shall have the meaning provided in the introductory
paragraph hereof.

 

“Borrowing Base” shall mean the aggregate Collateral Value of all Eligible
Mortgage Loans; provided, that the following limitations shall apply:

 

(i) the aggregate Collateral Value included in the Borrowing Base at any time of
Second Lien Loans that are Performing Loans shall not exceed $50,000,000;

 

(ii) the aggregate Collateral Value included in the Borrowing Base at any time
of First Lien Loans or Second Lien Loans that are Class A Defaulted Loans shall
not exceed $10,000,000;

 

(iii) the aggregate Collateral Value included in the Borrowing Base at any time
of First Lien Loans or Second Lien Loans that are Class B Defaulted Loans shall
not exceed $10,000,000;

 

(iv) the aggregate Collateral Value included in the Borrowing Base at any time
of First Lien Loans or Second Lien Loans that are Class C Defaulted Loans shall
not exceed $10,000,000;

 

(v) the aggregate Collateral Value included in the Borrowing Base at any time of
Non-Owner Occupied Mortgage Loans shall not exceed $20,000,000;

 

(vi) the aggregate Collateral Value included in the Borrowing Base at any time
of Mortgage Loans which have an LTV greater than 90% shall not exceed 10% of the
outstanding principal balance of the Loan; and

 

(vii) the Collateral Value shall be deemed to be zero with respect to each
Mortgage Loan:

 

(1) in respect of which there is a breach of a representation and warranty set
forth on Schedule 1 (assuming each representation and warranty is made as of the
date the Borrowing Base is determined);

 

(2) except with respect to Kick-Out Mortgage Loans, which remains pledged to the
Lender hereunder later than 150 days after the date on which it is first
included in the Collateral;

 

(3) in respect of a Kick-Out Mortgage Loan, which remains pledged to the Lender
hereunder later than ninety (90) days after the date on which such Mortgage Loan
is first included in the Collateral (without regard to whether such Loan was
identified as a Kick-Out Mortgage Loan on the date on which such Mortgage Loan
was first included in the Collateral);

 

- 3 -



--------------------------------------------------------------------------------

(4) which has been released from the possession of the Custodian under the
Custodial Agreement to a Borrower for a period in excess of fourteen (14) days;

 

(5) which is a Kick-Out Mortgage Loan that has been rejected for purchase by any
buyer of mortgage loans more than once or by more than one buyer of mortgage
loans;

 

(6) which exceed the limitations on Collateral Value set forth in (i) through
(vi) above;

 

(7) which is a Class C Defaulted Loan for which a BPO is unable to be obtained
following reasonable efforts to obtain the same, determined in the sole
discretion of the Lender; or

 

(8) which was previously pledged to secure any MSMCI Loan.

 

“Borrowing Base Deficiency” shall have the meaning provided in Section 2.06
hereof.

 

“BPO” shall mean a broker’s price opinion relating to the Mortgaged Property
securing an Eligible Mortgage Loan, in form and substance satisfactory to the
Lender in its sole discretion from a broker chosen by the Lender.

 

“Business Day” shall mean any day other than (i) a Saturday or Sunday or (ii) a
day on which the New York Stock Exchange, the Federal Reserve Bank of New York
or the Custodian is authorized or obligated by law or executive order to be
closed.

 

“Capital Stock” shall mean any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all similar ownership interests in a Person (other than a corporation) and
any and all warrants or options to purchase any of the foregoing.

 

“Capital Lease Obligations” shall mean, for any Person, all obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) Property to the extent such obligations are required
to be classified and accounted for as a capital lease on a balance sheet of such
Person under GAAP, and, for purposes of this Loan Agreement, the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP.

 

“Cash Equivalents” shall mean (a) securities with maturities of ninety (90) days
or less from the date of acquisition issued or fully guaranteed or insured by
the United States Government or any agency thereof, (b) certificates of deposit
and eurodollar time deposits with maturities of ninety (90) days or less from
the date of acquisition and overnight bank deposits of any commercial bank
having capital, surplus and retained earnings in excess of $750,000,000, (c)
repurchase obligations of any commercial bank satisfying the requirements of
clause (b) of this definition, having a term of not more than seven days with
respect to securities issued or fully guaranteed or insured by the United States
Government, (d) commercial paper of a

 

- 4 -



--------------------------------------------------------------------------------

domestic issuer rated at least A-1 or the equivalent thereof by S&P or P-1 or
the equivalent thereof by Moody’s and in either case maturing within ninety (90)
days after the day of acquisition, (e) securities with maturities of ninety (90)
days or less from the date of acquisition issued or fully guaranteed by any
state, commonwealth or territory of the United States, by any political
subdivision or taxing authority of any such state, commonwealth or territory or
by any foreign government, the securities of which state, commonwealth,
territory, political subdivision, taxing authority or foreign government (as the
case may be) are rated at least A by S&P or A by Moody’s, (f) securities with
maturities of ninety (90) days or less from the date of acquisition backed by
standby letters of credit issued by any commercial bank satisfying the
requirements of clause (b) of this definition, or (g) shares of money market,
mutual or similar funds which invest exclusively in assets satisfying the
requirements of clauses (a) through (f) of this definition or (h) available
capacity under committed revolving facilities, other than the Lender’s revolving
facility.

 

“Class” shall mean, as to any Defaulted Loan, its status as a Class A Defaulted,
Loan, Class B Defaulted Loan or a Class C Defaulted Loan.

 

“Class A Defaulted Loan” shall mean an Eligible Mortgage Loan for which the
related Mortgagor is thirty (30) to fifty-nine (59) days delinquent in scheduled
payments of principal and interest as at the end of the preceding calendar
month.

 

“Class B Defaulted Loan” shall mean an Eligible Mortgage Loan for which the
related Mortgagor is sixty (60) to eighty-nine (89) days delinquent in scheduled
payments of principal and interest as at the end of the preceding calendar
month.

 

“Class C Defaulted Loan” shall mean an Eligible Mortgage Loan for which the
related Mortgagor is ninety (90) days or more delinquent in scheduled payments
of principal and interest or which is subject to foreclosure proceedings as at
the end of the preceding calendar month.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

“Collateral” shall have the meaning provided in Section 4.01(b) hereof.

 

“Collateral Value” shall mean, with respect to each Eligible Mortgage Loan, the
lesser of (a) the Applicable Collateral Percentage of the Market Value of such
Eligible Mortgage Loan, except in the case of any Class C Defaulted Loan prior
to the receipt by the Lender of a BPO relating thereto, in which case the
Applicable Collateral Percentage of the outstanding principal balance of such
Eligible Mortgage Loan, and (b) 100% of the outstanding principal balance of
such Eligible Mortgage Loan.

 

“Custodial Agreement” shall mean the Custodial Agreement, dated as of October
21, 2004, among the Borrowers, the Custodian and the Lender, attached as Exhibit
B hereto, as the same shall be modified and supplemented and in effect from time
to time.

 

- 5 -



--------------------------------------------------------------------------------

“Custodian” shall mean Deutsche Bank National Trust Company, formerly known as
Bankers Trust Company, as custodian under the Custodial Agreement, and its
successors and permitted assigns thereunder.

 

“Default” shall mean an Event of Default or an event that with notice or lapse
of time or both would become an Event of Default.

 

“Defaulted Loan” shall mean a Class A Defaulted Loan, a Class B Defaulted Loan
or a Class C Defaulted Loan.

 

“Dollars” and “$” shall mean lawful money of the United States of America.

 

“Due Diligence Review” shall mean the performance by the Lender of any or all of
the reviews permitted under Section 11.16 hereof with respect to any or all of
the Mortgage Loans, as desired by the Lender from time to time.

 

“Effective Date” shall mean the date upon which the conditions precedent set
forth in Section 5.01 shall have been satisfied.

 

“Eligible Mortgage Loan” shall mean a Mortgage Loan secured by a first mortgage
lien or a second mortgage lien on a one-to-four family residential property, as
to which the representations and warranties in Section 6.10 and Part I of
Schedule 1 hereof are correct; provided that, in no event shall any Eligible
Mortgage Loan be a security for purposes of any securities or blue-sky laws.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

“ERISA Affiliate” shall mean any corporation or trade or business that is a
member of any group of organizations (i) described in Section 414(b) or (c) of
the Code of which any Borrower is a member and (ii) solely for purposes of
potential liability under Section 302(c)(11) of ERISA and Section 412(c)(11) of
the Code and the lien created under Section 302(f) of ERISA and Section 412(n)
of the Code, described in Section 414(m) or (o) of the Code of which any
Borrower is a member.

 

“Eurodollar Rate” shall mean, with respect to each day a Loan is outstanding,
the rate per annum equal to the rate appearing at page 5 of the Telerate Screen
as one-month LIBOR on such date (and if such date is not a Business Day, the
Eurodollar Rate in effect on the Business Day immediately preceding such date)
and if such rate shall not be so quoted, the rate per annum at which the Lender
is offered Dollar deposits at or about 10:00 A.M., New York City time, on such
date by prime banks in the interbank eurodollar market where the eurodollar and
foreign currency exchange operations in respect of its Loans are then being
conducted for delivery on such day for a period of thirty (30) days and in an
amount comparable to the amount of the Loans to be outstanding on such day.

 

“Event of Default” shall have the meaning provided in Section 8 hereof.

 

- 6 -



--------------------------------------------------------------------------------

“Federal Funds Rate” shall mean, for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day which is a Business Day, the average of the quotations for
the day of such transactions received by the Lender from three federal funds
brokers of recognized standing selected by it.

 

“Fee Letter” shall mean the letter dated the date hereof among the Borrowers,
the Lender and Morgan Stanley Mortgage Capital Inc.

 

“First Lien Loan” shall mean an Eligible Mortgage Loan for which the related
Mortgage constitutes a first priority lien on the related Mortgaged Property.

 

“Funding Date” shall mean the date on which a Loan is made hereunder.

 

“GAAP” shall mean generally accepted accounting principles as in effect from
time to time in the United States.

 

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision, agency or instrumentality thereof, any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government and any court or arbitrator having jurisdiction over
any Borrower, any of its Subsidiaries or any of its properties.

 

“Guarantee” shall mean, as to any Person, any obligation of such Person directly
or indirectly guaranteeing any Indebtedness of any other Person or in any manner
providing for the payment of any Indebtedness of any other Person or otherwise
protecting the holder of such Indebtedness against loss (whether by virtue of
partnership arrangements, by agreement to keep-well, to purchase assets, goods,
securities or services, or to take-or-pay or otherwise); provided that the term
“Guarantee” shall not include (i) endorsements for collection or deposit in the
ordinary course of business, or (ii) obligations to make servicing advances for
delinquent taxes and insurance or other obligations in respect of a Mortgaged
Property, to the extent required by the Lender. The amount of any Guarantee of a
Person shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by such Person in good faith. The terms
“Guarantee” and “Guaranteed” used as verbs shall have correlative meanings.

 

“Indebtedness” shall mean, for any Person without duplication: (a) obligations
created, issued or incurred by such Person for borrowed money (whether by loan,
the issuance and sale of debt securities or the sale of Property to another
Person subject to an understanding or agreement, contingent or otherwise, to
repurchase such Property from such Person); (b) obligations of such Person to
pay the deferred purchase or acquisition price of Property or services, other
than trade accounts payable (other than for borrowed money) arising, and accrued
expenses incurred, in the ordinary course of business so long as such trade
accounts payable are payable within ninety (90) days from the date the
respective goods are delivered or the respective services are rendered; (c)
Indebtedness of others secured by a Lien on the Property of such

 

- 7 -



--------------------------------------------------------------------------------

Person, whether or not the respective Indebtedness so secured has been assumed
by such Person; (d) obligations (contingent or otherwise) of such Person in
respect of letters of credit or similar instruments issued or accepted by banks
and other financial institutions for account of such Person; (e) Capital Lease
Obligations of such Person; (f) obligations of such Person under repurchase
agreements, sale/buy-back agreements or like arrangements; (g) Indebtedness of
others Guaranteed by such Person; (h) all obligations of such Person incurred in
connection with the acquisition or carrying of fixed assets by such Person; and
(i) Indebtedness of general partnerships of which such Person is a general
partner.

 

“Interest Rate Protection Agreement” shall mean, with respect to any or all of
the Mortgage Loans, any short sale of US Treasury Securities, or futures
contract, or mortgage related security, or Eurodollar futures contract, or
options related contract, or interest rate swap, cap or collar agreement or
similar arrangement providing for protection against fluctuations in interest
rates or the exchange of nominal interest obligations, either generally or under
specific contingencies, entered into by any Borrower and an Affiliate of the
Lender, and acceptable to the Lender.

 

“Kick-Out Mortgage Loans” shall mean any Mortgage Loan which has been rejected
from purchase by a buyer of mortgage loans for any reason.

 

“Lender” shall have the meaning provided in the introductory paragraph hereof.

 

“Leverage Ratio” shall mean, at any time, the ratio of (i) the aggregate
principal amount of all Indebtedness of Parent and its respective Subsidiaries
at such time which on a consolidated basis, in accordance with GAAP, would be
required to be reflected on a consolidated balance sheet of Parent and its
respective Subsidiaries as a liability to (ii) the sum of (1) the Tangible Net
Worth of Parent and its respective Subsidiaries plus (2) with respect to Parent
and its Subsidiaries only, accrued but unpaid dividends on preferred stock at
such time.

 

“Lien” shall mean any mortgage, lien, pledge, charge, security interest or
similar encumbrance.

 

“Loan” shall have the meaning provided in Section 2.01(a) hereof.

 

“Loan Agreement” shall mean this Master Loan and Security Agreement, as the same
may be amended, supplemented or otherwise modified from time to time.

 

“Loan Documents” shall mean, collectively, this Loan Agreement, the Note, the
Custodial Agreement and the Fee Letter.

 

“Market Value” shall mean, (a) with respect to any Eligible Mortgage Loan other
than a Class C Defaulted Loan, as of any date in respect of such Eligible
Mortgage Loan, the price at which such Eligible Mortgage Loan could readily be
sold, as determined in good faith by the Lender in its sole discretion, which
price may be determined to be zero, and (b) with respect to any Eligible
Mortgage Loan that is a Class C Defaulted Loan, the market value thereof
determined as follows (the Lender’s determination of Market Value shall, with
respect to both clause (a) and (b), in all cases be conclusive upon the parties
absent manifest error on the part of the Lender). Promptly following the
inclusion of an Eligible Mortgage Loan in the Borrowing

 

- 8 -



--------------------------------------------------------------------------------

Base as a Class C Defaulted Loan, the Lender shall seek to obtain a BPO for the
related Mortgaged Property at the expense of the Borrowers. The Lender shall
determine the market value of such Class C Defaulted Loan based upon the net
proceeds that the Lender, in its sole discretion exercised in good faith,
determines are reasonably likely to be obtained upon a sale of such Mortgaged
Property in light of the results of the most recently obtained related BPO and
the Lender’s determination of all ancillary and related costs to be paid prior
to or in connection with the maintenance and disposition of such Mortgaged
Property.

 

“Material Adverse Effect” shall mean a material adverse effect on (a) the
Property, business, operations, financial condition or prospects of any
Borrower, (b) the ability of any Borrower to perform its obligations under any
of the Loan Documents to which it is a party, (c) the validity or enforceability
of any of the Loan Documents, (d) the rights and remedies of the Lender under
any of the Loan Documents, (e) the timely payment of the principal of or
interest on the Loans or other amounts payable in connection therewith or (f)
the Collateral.

 

“Maximum Credit” shall mean $350,000,000, provided that the aggregate
outstanding principal amount of all Loans made to Aames Capital shall at no time
exceed $349,000,000.

 

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

“Mortgage” shall mean the mortgage, deed of trust or other instrument securing a
Mortgage Note, which creates a first or second lien on the fee in real property
securing the Mortgage Note.

 

“Mortgage File” shall have the meaning assigned thereto in the Custodial
Agreement.

 

“Mortgage Loan” shall mean a mortgage loan which the Custodian has been
instructed to hold for the Lender pursuant to the Custodial Agreement, and which
Mortgage Loan includes, without limitation, a (i) Mortgage Note and related
Mortgage and (ii) all right, title and interest of the Borrower in and to the
Mortgaged property covered by such Mortgage.

 

“Mortgage Loan Data File” shall mean a computer-readable file containing
information with respect to each Mortgage Loan, to be delivered by the Borrowers
to the Lender pursuant to Section 2.03(a) hereof which fields are identified on
Annex I to the Custodial Agreement.

 

“Mortgage Loan Documents” shall mean, with respect to a Mortgage Loan, the
documents comprising the Mortgage File for such Mortgage Loan.

 

“Mortgage Loan Schedule” shall have the meaning assigned thereto in the
Custodial Agreement.

 

“Mortgage Loan Schedule and Exception Report” shall mean the mortgage loan
schedule and exception report prepared by the Custodian pursuant to the
Custodial Agreement.

 

- 9 -



--------------------------------------------------------------------------------

“Mortgage Note” shall mean the original executed promissory note or other
evidence of the indebtedness of a mortgagor/borrower with respect to a Mortgage
Loan.

 

“Mortgaged Property” shall mean the real property (including all improvements,
buildings, fixtures, building equipment and personal property thereon and all
additions, alterations and replacements made at any time with respect to the
foregoing) and all other collateral securing repayment of the debt evidenced by
a Mortgage Note.

 

“Mortgagor” shall mean the obligor on a Mortgage Note.

 

“MS & Co.” shall mean Morgan Stanley & Co. Incorporated, a registered
broker-dealer.

 

“MS Indebtedness” shall mean any indebtedness of the Borrowers hereunder and
under any other arrangement between any Borrower on the one hand and the Lender
or an Affiliate of the Lender on the other hand.

 

“MSMCI Loan Agreement” shall mean that certain Second Amended and Restated
Master Loan and Security Agreement, dated as of August 29, 2004, among Aames
Capital Corporation and Aames Funding Corporation, as the borrowers, and Morgan
Stanley Mortgage Capital Inc., as lender, as the same may be amended, restated,
supplemented or otherwise modified and in effect from time to time.

 

“MSMCI Loans” shall mean the “Loans” as defined in the MSMCI Loan Agreement.

 

“Multiemployer Plan” shall mean a multiemployer plan defined as such in Section
3(37) of ERISA to which contributions have been or are required to be made by
any Borrower or any ERISA Affiliate and that is covered by Title IV of ERISA.

 

“Net Income” shall mean, for any period, the net income of Aames Capital for
such period as determined in accordance with GAAP.

 

“1934 Act” shall mean the Securities and Exchange Act of 1934, as amended.

 

“Non-Owner Occupied Mortgage Loan” shall mean a Mortgage Loan with respect to
which the Mortgagor does not occupy the related Mortgaged property, based on the
representation made by the Mortgagor at the time of the related Mortgage Loan
origination.

 

“Note” shall mean the promissory note provided for in Section 2.02(a) hereof for
Loans and any note delivered in substitution or exchange therefore, in each case
as the same shall be amended, supplemented or otherwise modified and in effect
from time to time.

 

“Parent” shall mean Aames Financial Corporation.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.

 

- 10 -



--------------------------------------------------------------------------------

“Performing Loan” shall mean an Eligible Mortgage Loan for which the related
Mortgagor is current or fewer than thirty (30) days delinquent in scheduled
payments of principal and interest as at the end of the preceding calendar
month.

 

“Person” shall mean any individual, corporation, company, voluntary association,
partnership, joint venture, limited liability company, trust, unincorporated
association or government (or any agency, instrumentality or political
subdivision thereof).

 

“Plan” shall mean an employee benefit or other plan established or maintained by
any Borrower or any ERISA Affiliate and covered by Title IV of ERISA, other than
a Multiemployer Plan.

 

“Post-Default Rate” shall mean, in respect of any principal of any Loan or any
other amount under this Loan Agreement, the Note or any other Loan Document that
is not paid when due to the Lender (whether at stated maturity, by acceleration,
by mandatory prepayment or otherwise, but not including by optional prepayment),
a rate per annum during the period from and including the due date to but
excluding the date on which such amount is paid in full equal to 4% per annum
plus the Prime Rate and in no event shall such rate exceed the maximum rate
permitted by law.

 

“Prescribed Laws” shall mean, collectively, (a) the Uniting and Strengthening
America by Providing Appropriate Tools to Intercept and Obstruct Terrorism Act
of 2001 (Public Law 107-56) (The USA PATRIOT Act, (b) Executive Order No. 13224
on Terrorist Financing, effective September 24, 2001, relating to Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism, (c) the International Emergency Economic Power
Act, 50 U.S.C. §1701 et. seq. and (d) all other Requirements of Law relating to
money laundering or terrorism.

 

“Prime Rate” shall mean the prime rate announced to be in effect from time to
time, as published as the average rate in The Wall Street Journal.

 

“Property” shall mean any right or interest in or to property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible.

 

“Regulations T, U and X” shall mean Regulations T, U and X of the Board of
Governors of the Federal Reserve System (or any successor), as the same may be
modified and supplemented and in effect from time to time.

 

“Remittance Date” shall have the meaning provided in Section 2.05(b) hereof.

 

“Reportable Event” shall mean a reportable event as defined in Title IV of
ERISA, except actions of general applicability by the Secretary of Labor under
Section 110 of ERISA.

 

“Requirement of Law” shall mean as to any Person, the certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any law (including, without limitation, Prescribed Laws), treaty,
rule or regulation or determination of an arbitrator or a court or other
Governmental Authority, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject.

 

- 11 -



--------------------------------------------------------------------------------

“Responsible Officer” shall mean, as to any Person, the chief executive officer,
the chief financial officer or Senior Vice President of such Person.

 

“S&P” shall mean Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc.

 

“Second Lien Loan” shall mean an Eligible Mortgage Loan for which the related
Mortgage constitutes a second priority lien on the related Mortgaged Property.

 

“Secured Obligations” shall have the meaning provided in Section 4.01(c) hereof.

 

“Servicer” shall have the meaning provided in Section 11.15(c) hereof.

 

“Servicer Notice and Agreement” shall have the meaning provided in Section
11.15(c) hereof.

 

“Servicing Agreement” shall have the meaning provided in Section 11.15(c)
hereof.

 

“Servicing Records” shall have the meaning provided in Section 11.15(b) hereof.

 

“Subsidiary” shall mean, with respect to any Person, any corporation,
partnership or other entity of which at least a majority of the securities or
other ownership interests having by the terms thereof ordinary voting power to
elect a majority of the board of directors or other persons performing similar
functions of such corporation, partnership or other entity (irrespective of
whether or not at the time securities or other ownership interests of any other
class or classes of such corporation, partnership or other entity shall have or
might have voting power by reason of the happening of any contingency) is at the
time directly or indirectly owned or controlled by such Person or one or more
Subsidiaries of such Person or by such Person and one or more Subsidiaries of
such Person.

 

“System” shall mean all hardware or software, or any system consisting of one or
more thereof, including, without limitation, any and all enhancements, upgrades,
customizations, modifications, maintenance and the like utilized by any Person
for the benefit of such Person to perform its obligations and to administer and
track, store, process, provide, and where appropriate, insert, true and accurate
dates and calculations for dates and spans with respect to the Mortgage Loans.

 

“Tangible Net Worth” shall mean, with respect to any Person, as of any date of
determination, the amounts which would be included under equity on a
consolidated balance sheet of such Person and its Subsidiaries at such date in
accordance with GAAP, less the consolidated net book value of all assets of such
person and its Subsidiaries (to the extent reflected as an asset in the balance
sheet of such Person or any Subsidiary at such date) which will be treated as
intangibles under GAAP; provided, that residual securities issued by such person
or its Subsidiaries shall not be treated as intangibles for purposes of this
definition.

 

- 12 -



--------------------------------------------------------------------------------

“Termination Date” shall mean October 20, 2005 or such earlier date on which
this Loan Agreement shall terminate in accordance with the provisions hereof or
by operation of law.

 

“Total Indebtedness” shall mean, for any period, the aggregate Indebtedness of
Aames Capital or the Parent, as applicable, during such period.

 

“Trust Receipt” shall have the meaning provided in the Custodial Agreement.

 

“Underwriting Guidelines” shall mean the relevant Borrower’s underwriting
guidelines attached as Exhibit F hereto, as modified from time to time in
accordance with Section 7.09.

 

“Uniform Commercial Code” shall mean the Uniform Commercial Code as in effect
from time to time in the State of New York; provided that if by reason of
mandatory provisions of law, the perfection or the effect of perfection or
non-perfection of the security interest or the renewal or enforcement thereof in
any Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than New York, “Uniform Commercial Code” shall mean the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions hereof relating to such perfection or effect of perfection or
non-perfection.

 

1.02 Accounting Terms and Determinations. Except as otherwise expressly provided
herein, all accounting terms used herein shall be interpreted, and all financial
statements and certificates and reports as to financial matters required to be
delivered to the Lender hereunder shall be prepared, in accordance with GAAP.

 

Section 2. Loans, Note and Prepayments.

 

2.01 Loans.

 

(a) Subject to the fulfillment of the conditions precedent set forth in Sections
5.01 and 5.02 hereof, and provided that no Default shall have occurred and be
continuing hereunder, the Lender agrees to make or continue, as applicable, on
the terms and conditions of this Loan Agreement, loans (individually, a “Loan”
and, collectively, the “Loans”) to the Borrowers in Dollars, from and including
the Effective Date to and including the Termination Date in an aggregate
principal amount at any one time outstanding up to but not exceeding the lesser
of (i) the Maximum Credit and (ii) the Borrowing Base as in effect from time to
time; provided, that in no event shall the sum of (x) the aggregate outstanding
principal amount of all Loans made under this Loan Agreement and (y) the
aggregate outstanding principal amount of all MSMCI Loans made under the MSMCI
Loan Agreement exceed the Maximum Amount.

 

(b) Subject to the terms and conditions of this Loan Agreement, during such
period the Borrowers may (i) borrow, (ii) repay the Loan, in full or in part,
without penalty, and (iii) reborrow hereunder; provided, that, notwithstanding
the foregoing, the Lender shall have no obligation to make Loans to the
Borrowers in excess of the Maximum Credit and, in the event the obligation of
the Lender to make Loans to the Borrowers is terminated as permitted hereunder,
the Lender shall have no further obligation to make additional Loans hereunder.

 

- 13 -



--------------------------------------------------------------------------------

(c) In no event shall a Loan be made when any Default or Event of Default has
occurred and is continuing.

 

2.02 Notes.

 

(a) The Loans made by the Lender shall be evidenced by a single promissory note
of the Borrowers substantially in the form of Exhibit A hereto (the “Note”),
dated the date hereof, payable to the Lender in a principal amount equal to the
amount of the Maximum Credit as originally in effect and otherwise duly
completed. The Lender shall have the right to have its Note subdivided, by
exchange for promissory notes of lesser denominations or otherwise.

 

(b) The date, amount and interest rate of each Loan made by the Lender to the
Borrowers, and each payment made on account of the principal thereof, shall be
recorded by the Lender on its books and, prior to any transfer of the Note,
endorsed by the Lender on the schedule attached to the Note or any continuation
thereof; provided, that the failure of the Lender to make any such recordation
or endorsement shall not affect the obligations of the Borrowers to make a
payment when due of any amount owing hereunder or under the Note in respect of
the Loans.

 

2.03 Procedure for Borrowing.

 

(a) The Borrowers may request a borrowing hereunder, on any Business Day during
the period from and including the Effective Date to and including the
Termination Date, by delivering to the Lender, with a copy to the Custodian, a
written request for borrowing, substantially in the form of Exhibit D attached
hereto, which request must be received by the Lender prior to 4:00 p.m., New
York City time, one (l) Business Day prior to the requested Funding Date. Such
request for borrowing shall (i) attach a schedule identifying the Eligible
Mortgage Loans that the Borrowers propose to pledge to the Lender and to be
included in the Borrowing Base in connection with such borrowing, (ii) specify
the requested Funding Date, (iii) be accompanied by a Mortgage Loan Data File
containing information with respect to the Eligible Mortgage Loans that the
Borrowers propose to pledge to the Lender and to be included in the Borrowing
Base in connection with such borrowing, (iv) set forth the aggregate principal
amount of all MSMCI Loans then outstanding and (v) attach an officer’s
certificate signed by a Responsible Officer of each Borrower as required by
Section 5.02(b) hereof.

 

(b) The Borrowers shall release to the Custodian no later than 4:00 p.m., New
York City time, two (2) Business Days prior to the requested Funding Date, the
Mortgage File pertaining to each Eligible Mortgage Loan to be pledged to the
Lender and included in the Borrowing Base on such requested Funding Date, in
accordance with the terms and conditions of the Custodial Agreement.

 

(c) Pursuant to the Custodial Agreement, the Custodian shall deliver to the
Lender and the Borrowers, no later than 12:00 noon, New York City time, on a
Funding Date, a Trust Receipt (as defined in the Custodial Agreement) in respect
of all Mortgage Loans pledged to the Lender on such Funding Date, and a Mortgage
Loan Schedule and Exception Report.

 

(d) Upon the Borrowers’ request for a borrowing pursuant to Section 2.03(a), and
upon satisfaction of all conditions precedent set forth in Section 5.01 and 5.02
with respect thereto, subject to Section 2.03(f) below, the Lender shall make a
Loan to the Borrowers on the requested Funding Date, in the amount so requested.

 

- 14 -



--------------------------------------------------------------------------------

(e) Subject to Section 5 hereof, such borrowing will then be made available to
the Borrowers by the Lender transferring, via wire transfer, to the following
account of the Borrowers: United California Bank, for the A/C of Aames Capital
Corporation, ABA# 122-003-516, Attn: Aames Capital Corporation, in the aggregate
amount of such borrowing in funds immediately available to the Borrowers, or
such other account as the Borrowers may direct in writing to the Lender.

 

(f) In the case of any Loan made with respect to any Class C Defaulted Loan for
which a BPO has not been delivered to the Lender on or prior to the related
Funding Date or with respect to any Mortgage Loan that at any time becomes a
Class C Defaulted Loan, the Lender shall transmit an invoice to the Borrowers on
a monthly basis in the amount of $100 for each such Class C Defaulted Loan to be
applied to the cost of obtaining a BPO for each such Class C Defaulted Loan (any
excess remaining after payment of the cost of such BPO to be remitted to the
Borrowers, and any shortfall towards payment of the BPO to be paid by the
Borrowers to the Lender promptly following demand therefor). Any amounts so
invoiced by the Lender to the Borrowers shall be payable promptly (and in any
event no later than ten (10) Business Days following receipt thereof).

 

2.04 Limitation on Types of Loans; Illegality. Anything herein to the contrary
notwithstanding, if, on or prior to the determination of any Eurodollar Rate:

 

(a) the Lender determines in good faith, which determination shall be
conclusive, that quotations of interest rates for the relevant deposits referred
to in the definition of “Eurodollar Rate” in Section 1.01 hereof are not being
provided in the relevant amounts or for the relevant maturities for purposes of
determining rates of interest for Loans as provided herein; or

 

(b) the Lender determines, which determination shall be conclusive, that the
relevant rate of interest referred to in the definition of “Eurodollar Rate” in
Section 1.01 hereof upon the basis of which the rate of interest for Loans is to
be determined is not likely adequately to cover the cost to the Lender of making
or maintaining Loans; or

 

(c) it becomes unlawful for the Lender to honor its obligation to make or
maintain Loans hereunder using a Eurodollar Rate;

 

then the Lender shall give the Borrowers prompt notice thereof and, so long as
such condition remains in effect, the Lender shall be under no obligation to
make additional Loans, and the Borrowers shall, either prepay all such Loans as
may be outstanding or pay interest on such Loans at a rate per annum equal to
the Federal Funds Rate plus 0.50% plus the Applicable Margin.

 

2.05 Repayment of Loans; Interest.

 

(a) The Borrowers hereby promise, jointly and severally, to repay in full on the
Termination Date the then aggregate outstanding principal amount of the Loans.

 

- 15 -



--------------------------------------------------------------------------------

(b) The Borrowers hereby promise, jointly and severally, to pay to the Lender
interest on the unpaid principal amount of each Loan for the period from and
including the date of such Loan to but excluding the date such Loan shall be
paid in full, at a rate per annum equal to the Eurodollar Rate plus the
Applicable Margin; provided, that in no event shall such rate per annum exceed
the maximum rate permitted by law. Notwithstanding the foregoing, the Borrowers
hereby promise, jointly and severally, to pay to the Lender interest at the
applicable Post-Default Rate on any principal of any Loan and on any other
amount payable by the Borrowers hereunder or under the Note that shall not be
paid in full when due (whether at stated maturity, by acceleration or by
mandatory prepayment or otherwise) for the period from and including the due
date thereof to but excluding the date the same is paid in full. Accrued
interest on each Loan shall be payable monthly on the fifth (5th) Business Day
of each month and for the last month of the Loan Agreement on the fifth (5th)
Business Day of such last month and on the Termination Date (each a “Remittance
Date”); provided, that, the Lender may, in its sole discretion, require accrued
interest to be paid simultaneously with any prepayment of principal made by the
Borrowers on account of any of the Loans outstanding. Interest payable at the
Post-Default Rate shall accrue daily and shall be payable upon such accrual.

 

(c) It is understood and agreed that, unless and until a Default or Event of
Default shall have occurred and be continuing, the Borrowers shall be entitled
to the proceeds of the Mortgage Loans pledged to the Lender hereunder. At any
time while a Default has occurred and is continuing, upon notice from the
Lender, the Borrowers shall promptly deliver all proceeds of the Mortgage Loans
pledged to the Lender hereunder to the Lender.

 

2.06 Mandatory Prepayments or Pledge.

 

(a) If at any time the aggregate outstanding principal amount of Loans exceeds
the Borrowing Base (a “Borrowing Base Deficiency”), as determined by the Lender
and notified to the Borrowers on any Business Day, the Borrowers shall no later
than one (1) Business Day after receipt of such notice, either prepay the Loans
in part or in whole or pledge additional Eligible Mortgage Loans (which
Collateral shall be in all respects acceptable to the Lender) to the Lender,
such that after giving effect to such prepayment or pledge the aggregate
outstanding principal amount of the Loans does not exceed the Borrowing Base.

 

(b) The Borrowers shall prepay the Loans in the amounts of prepayments remitted
to the Lender in accordance with Section 7.20 hereof.

 

(c) If at any time MS & Co.’s corporate bond rating has been lowered or
downgraded to a rating below A- by S&P or A3 by Moody’s and the Borrowers shall
repay all amounts owing to the Lender under this Agreement, the Note and the
other Loan Documents within ninety (90) days following such downgrade.

 

(d) If at any time the sum of (x) the aggregate outstanding principal amount of
all Loans made under this Loan Agreement and (y) the aggregate outstanding
principal amount of all MSMCI Loans made under the MSMCI Loan Agreement exceeds
the Maximum Credit, the Borrowers shall at such time prepay the Loans and/or the
MSMCI Loans such that, after giving effect to such prepayment(s), the sum of the
aggregate outstanding principal amount of all Loans made under this Loan
Agreement and the aggregate outstanding principal amount of all MSMCI Loans made
under the MSMCI Loan Agreement does not exceed the Maximum Credit.

 

- 16 -



--------------------------------------------------------------------------------

2.07 Voluntary Prepayments. The Borrowers may at any time and from time to time
prepay the Loan, in whole or in part, without premium or penalty, upon
irrevocable notice to the Lender (in the form of Exhibit I) prior to 1:00 p.m.,
New York City time, on the requested date thereof, in the case of the first 500
Mortgage Loans requested to be released by the Lender on such date, or upon
irrevocable notice delivered to the Lender (in the form of Exhibit I), prior to
1:00 p.m., New York City time, at least one (1) Business Day prior thereto, in
the case of any Mortgage Loans in excess of 500 requested to be released by the
Lender, specifying the date and amount of prepayment and attaching a schedule of
Mortgage Loans to be released by the Lender in connection with such prepayment.
If any such notice is given, the amount specified in such notice shall be due
and payable on the date specified therein, together with any accrued interest to
such date on the amount prepaid.

 

2.08 Extension of Termination Date. At the request of the Borrowers made at
least thirty (30) days, but in no event earlier than ninety (90) days, prior to
the then current Termination Date, the Lender may in its sole discretion extend
the Termination Date for a period to be determined by Lender in its sole
discretion by giving written notice of such extension to the Borrowers no later
than twenty (20) days, but in no event earlier than thirty (30) days, prior to
the then current Termination Date. Any failure by the Lender to deliver such
notice of extension shall be deemed to be the Lender’s determination not to
extend the then current Termination Date.

 

Section 3. Payments; Computations; Etc.

 

3.01 Payments.

 

(a) Except to the extent otherwise provided herein, all payments of principal,
interest and other amounts to be made by the Borrowers under this Loan Agreement
and the Note, shall be made in Dollars, in immediately available funds, without
deduction, set-off or counterclaim, to the Lender at the following account
maintained by the Lender: Account No. 40615114, for the account of Lender,
Citibank, N.A., ABA No. 021000089, Attn: Whole Loan Operations, not later than
5:00 p.m., New York City time, on the date on which such payment shall become
due (and each such payment made after such time on such due date shall be deemed
to have been made on the next succeeding Business Day). Each Borrower
acknowledges that it has no rights of withdrawal from the foregoing account.

 

(b) Except to the extent otherwise expressly provided herein, if the due date of
any payment under this Loan Agreement or the Note would otherwise fall on a day
that is not a Business Day, such date shall be extended to the next succeeding
Business Day, and interest shall be payable for any principal so extended for
the period of such extension.

 

3.02 Computations. Interest on the Loans shall be computed on the basis of a
360-day year for the actual days elapsed (including the first day but excluding
the last day) occurring in the period for which payable.

 

- 17 -



--------------------------------------------------------------------------------

3.03 Requirements of Law.

 

(a) If the introduction or adoption of or any change in any Requirement of Law
(other than with respect to any amendment made to the Lender’s certificate of
incorporation and by-laws or other organizational or governing documents) or any
change in the interpretation or application thereof or compliance by the Lender
with any request or directive (whether or not having the force of law) from any
central bank or other Governmental Authority made subsequent to the date hereof:

 

(i) shall subject the Lender to any tax of any kind whatsoever with respect to
this Loan Agreement, the Note or any Loan made by it (excluding net income or
franchise taxes) or change the basis of taxation of payments to the Lender in
respect thereof;

 

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory Loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, Loans or other extensions of
credit by, or any other acquisition of funds by, any office of the Lender which
is not otherwise included in the determination of the Eurodollar Rate hereunder;

 

(iii) shall impose on the Lender any other condition;

 

and the result of any of the foregoing is to increase the cost to the Lender, by
an amount which the Lender deems to be material, of making, participating in,
continuing or maintaining any Loan or to reduce any amount due or owing
hereunder in respect thereof, then, in any such case, the Borrowers shall
promptly pay the Lender such additional amount or amounts as will compensate the
Lender for such increased cost or reduced amount receivable.

 

(b) If the Lender shall have determined that the adoption of or any change in
any Requirement of Law (other than with respect to any amendment made to the
Lender’s certificate of incorporation and by-laws or other organizational or
governing documents) regarding capital adequacy or in the interpretation or
application thereof or compliance by the Lender or any corporation controlling
the Lender with any request or directive regarding capital adequacy (whether or
not having the force of law) from any Governmental Authority made subsequent to
the date hereof shall have the effect of reducing the rate of return on the
Lender’s or such corporation’s capital as a consequence of its obligations
hereunder to a level below that which the Lender or such corporation could have
achieved but for such adoption, change or compliance (taking into consideration
the Lender’s or such corporation’s policies with respect to capital adequacy) by
an amount deemed by the Lender to be material, then from time to time, the
Borrowers, jointly and severally, shall promptly pay to the Lender such
additional amount or amounts as will compensate the Lender for such reduction.

 

(c) If the Lender becomes entitled to claim any additional amounts pursuant to
this Section 3.03, it shall promptly notify the Borrowers of the event by reason
of which it has become so entitled. A certificate as to any additional amounts
payable pursuant to this Section submitted by the Lender to the Borrowers shall
be conclusive in the absence of manifest error.

 

- 18 -



--------------------------------------------------------------------------------

3.04 Fees. The Borrowers agree to pay to the Lender the fees set forth in the
Fee Letter.

 

Section 4. Collateral Security.

 

4.01 Collateral; Security Interest.

 

(a) Pursuant to the Custodial Agreement, the Custodian shall hold the Mortgage
Loan Documents as exclusive bailee and agent for the benefit of the Lender
pursuant to terms of the Custodial Agreement and shall deliver to the Lender
Trust Receipts (as defined in the Custodial Agreement) each to the effect that
it has reviewed such Mortgage Loan Documents in the manner and to the extent
required by the Custodial Agreement and identifying any deficiencies in such
Mortgage Loan Documents as so reviewed.

 

(b) All of each Borrower’s right, title and interest in, to and under each of
the following items of property, whether now owned or hereafter acquired, now
existing or hereafter created and wherever located, is hereinafter referred to
as the “Collateral”:

 

(i) all Mortgage Loans;

 

(ii) all Mortgage Loan Documents, including without limitation all promissory
notes, and all Servicing Records, servicing agreements and any other collateral
pledged or otherwise relating to such Mortgage Loans, together with all files,
documents, instruments, surveys, certificates, correspondence, appraisals,
computer programs, computer storage media, accounting records and other books
and records relating thereto;

 

(iii) all mortgage guaranties and insurance (issued by governmental agencies or
otherwise) and any mortgage insurance certificate or other document evidencing
such mortgage guaranties or insurance relating to any Mortgage Loan and all
claims and payments thereunder;

 

(iv) all other insurance policies and insurance proceeds relating to any
Mortgage Loan or the related Mortgaged Property;

 

(v) all Interest Rate Protection Agreements, relating to or constituting any and
all of the foregoing;

 

(vi) all collateral, however defined, under any other agreement between any
Borrower or any of its Affiliates on the one hand and the Lender or any of its
Affiliates on the other hand;

 

(vii) all “general intangibles”, “accounts”, “instruments”, “investment
property”, “deposit accounts” and “chattel paper” as defined in the Uniform
Commercial Code relating to or constituting any and all of the foregoing; and

 

(viii) any and all replacements, substitutions, distributions on or proceeds of
any and all of the foregoing.

 

- 19 -



--------------------------------------------------------------------------------

(c) Each Borrower hereby assigns, pledges and grants a security interest in all
of its right, title and interest in, to and under the Collateral to the Lender
to secure the MS Indebtedness, including without limitation, the repayment of
principal of and interest on all Loans and all other amounts owing to the Lender
hereunder, under the Note and under the other Loan Documents (collectively, the
“Secured Obligations”). Each Borrower agrees to mark its computer records and
files to evidence the interests granted to the Lender hereunder.

 

4.02 Further Documentation. At any time and from time to time, upon the written
request of the Lender, and at the sole expense of the Borrowers, the Borrowers
will promptly and duly execute and deliver, or will promptly cause to be
executed and delivered, such further instruments and documents and take such
further action as the Lender may reasonably request for the purpose of obtaining
or preserving the full benefits of this Loan Agreement and of the rights and
powers herein granted, including, without limitation, the filing of any
financing or continuation statements under the Uniform Commercial Code in effect
in any jurisdiction with respect to the Liens created hereby. The Borrowers also
hereby authorize the Lender to file any such financing or continuation statement
without the signatures of the Borrowers to the extent permitted by applicable
law.

 

4.03 Changes in Locations, Name, etc. No Borrower shall (i) change the location
of its chief executive office/chief place of business from that specified in
Section 6.12 hereof or (ii) change its name, identity or corporate structure (or
the equivalent) or (iii) change the location where it maintains its records with
respect to the Collateral or (iv) reincorporate or reorganize under the laws of
another jurisdiction unless it shall have given the Lender at least thirty (30)
days prior written notice thereof and shall have delivered to the Lender all
Uniform Commercial Code financing statements and amendments thereto as the
Lender shall request and taken all other actions deemed necessary by the Lender
to continue its perfected status in the Collateral with the same or better
priority. Each Borrower’s federal tax identification number is as follows: Aames
Capital, 95-4438859; and Aames Funding, 95-2622032. Each Borrower shall promptly
notify the Lender of any change in such organizational identification number.

 

4.04 Lender’s Appointment as Attorney-in-Fact.

 

(a) Each Borrower hereby irrevocably constitutes and appoints the Lender and any
officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of such Borrower and in the name of such Borrower or in its own name,
from time to time in the Lender’s discretion, for the purpose of carrying out
the terms of this Loan Agreement, to take any and all appropriate action and to
execute any and all documents and instruments which may be necessary or
desirable to accomplish the purposes of this Loan Agreement, and, without
limiting the generality of the foregoing, each Borrower hereby gives the Lender
the power and right, on behalf of such Borrower, without assent by, but with
notice to, such Borrower, if an Event of Default shall have occurred and be
continuing, to do the following:

 

(i) in the name of each Borrower or its own name, or otherwise, to take
possession of and endorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any mortgage insurance or
payable on or on account of any other Collateral and to file any claim or to
take any other action or

 

- 20 -



--------------------------------------------------------------------------------

proceeding in any court of law or equity or otherwise deemed appropriate by the
Lender for the purpose of collecting any and all such moneys due under any such
mortgage insurance or with respect to any other Collateral whenever payable;

 

(ii) to pay or discharge taxes and Liens levied or placed on or threatened
against the Collateral; and

 

(iii) (A) to direct any party liable for any payment under any Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Lender or as the Lender shall direct; (B) to ask or demand for, collect,
receive payment of and receipt for, any and all moneys, claims and other amounts
due or to become due at any time in respect of or arising out of any Collateral;
(C) to sign and endorse any invoices, assignments, verifications, notices and
other documents in connection with any of the Collateral; (D) to commence and
prosecute any suits, actions or proceedings at law or in equity in any court of
competent jurisdiction to collect the Collateral or any portion thereof and to
enforce any other right in respect of any Collateral; (E) to defend any suit,
action or proceeding brought against any Borrower with respect to any
Collateral; (F) to settle, compromise or adjust any suit, action or proceeding
described in clause (E) above and, in connection therewith, to give such
discharges or releases as the Lender may deem appropriate; and (G) generally, to
sell, transfer, pledge and make any agreement with respect to or otherwise deal
with any of the Collateral as fully and completely as though the Lender were the
absolute owner thereof for all purposes, and to do, at the Lender’s option and
the Borrowers’ expense, at any time, and from time to time, all acts and things
which the Lender deems necessary to protect, preserve or realize upon the
Collateral and the Lender’s Liens thereon and to effect the intent of this Loan
Agreement, all as fully and effectively as the Borrowers might do.

 

Each Borrower hereby ratifies all that said attorneys shall lawfully do or cause
to be done by virtue hereof. This power of attorney is a power coupled with an
interest and shall be irrevocable.

 

(b) Each Borrower also authorizes the Lender, at any time and from time to time,
to execute, in connection with any sale provided for in Section 4.07 hereof, any
endorsements, assignments or other instruments of conveyance or transfer with
respect to the Collateral and to file any initial financing statement,
amendments thereto and continuation statements with or without the signature of
any Borrower as authorized by applicable law, as applicable to all or any part
of the Collateral.

 

(c) The powers conferred on the Lender are solely to protect the Lender’s
interests in the Collateral and shall not impose any duty upon the Lender to
exercise any such powers. The Lender shall be accountable only for amounts that
it actually receives as a result of the exercise of such powers, and neither the
Lender nor any of its officers, directors, or employees shall be responsible to
the Borrowers for any act or failure to act hereunder, except for its own gross
negligence or willful misconduct.

 

4.05 Performance by Lender of Borrowers’ Obligations. If any Borrower fails to
perform or comply with any of its agreements contained in the Loan Documents and
the

 

- 21 -



--------------------------------------------------------------------------------

Lender itself performs or complies, or otherwise causes performance or
compliance, with such agreement, the expenses of the Lender incurred in
connection with such performance or compliance, together with interest thereon
at a rate per annum equal to the Post-Default Rate, shall be payable by the
Borrowers to the Lender on demand and shall constitute Secured Obligations.

 

4.06 Proceeds. If an Event of Default shall occur and be continuing, (a) all
proceeds of Collateral received by the Borrowers consisting of cash, checks and
other near-cash items shall be held by the Borrowers in trust for the Lender,
segregated from other funds of the Borrowers, and shall forthwith upon receipt
by any Borrower be turned over to the Lender in the exact form received by such
Borrower (duly endorsed by such Borrower to the Lender, if required) and (b) any
and all such proceeds received by the Lender (whether from a Borrower or
otherwise) may, in the sole discretion of the Lender, be held by the Lender as
collateral security for, and/or then or at any time thereafter may be applied by
the Lender against, the Secured Obligations (whether matured or unmatured), such
application to be in such order as the Lender shall elect. Any balance of such
proceeds remaining after the Secured Obligations shall have been paid in full
and this Loan Agreement shall have been terminated shall be paid over to the
Borrowers or to whomsoever may be lawfully entitled to receive the same. For
purposes hereof, proceeds shall include, but not be limited to, all principal
and interest payments, all prepayments and payoffs, insurance claims,
condemnation awards, sale proceeds, real estate owned rents and any other income
and all other amounts received with respect to the Collateral.

 

4.07 Remedies. If an Event of Default shall occur and be continuing, the Lender
may, at its option, enter into one or more Interest Rate Protection Agreements
covering all or a portion of the Mortgage Loans pledged to the Lender hereunder,
and the Borrowers shall be responsible for all damages, judgments, costs and
expenses of any kind which may be imposed on, incurred by or asserted against
the Lender relating to or arising out of such Interest Rate Protection
Agreements; including without limitation any losses resulting from such Interest
Rate Protection Agreements. If an Event of Default shall occur and be
continuing, the Lender may exercise, in addition to all other rights and
remedies granted to it in this Loan Agreement and in any other instrument or
agreement securing, evidencing or relating to the Secured Obligations, all
rights and remedies of a secured party under the Uniform Commercial Code.
Without limiting the generality of the foregoing, the Lender without demand of
performance or other demand, presentment, protest, advertisement or notice of
any kind (except any notice required by law referred to below) to or upon the
Borrowers or any other Person (each and all of which demands, presentments,
protests, advertisements and notices are hereby waived), may in such
circumstances forthwith collect, receive, appropriate and realize upon the
Collateral, or any part thereof, and/or may forthwith sell, lease, assign, give
option or options to purchase, or otherwise dispose of and deliver the
Collateral or any part thereof (or contract to do any of the foregoing), in one
or more parcels or as an entirety at public or private sale or sales, at any
exchange, broker’s board or office of the Lender or elsewhere upon such terms
and conditions as it may deem advisable and at such prices as it may deem best,
for cash or on credit or for future delivery without assumption of any credit
risk. The Lender shall have the right upon any such public sale or sales, and,
to the extent permitted by law, upon any such private sale or sales, to purchase
the whole or any part of the Collateral so sold, free of any right or equity of
redemption in any Borrower, which right or equity is hereby waived or released.
The Borrowers further agree, at the Lender’s request, to assemble the Collateral
and make it available to the Lender at

 

- 22 -



--------------------------------------------------------------------------------

places which the Lender shall reasonably select, whether at the Borrowers’
premises or elsewhere. The Lender shall apply the net proceeds of any such
collection, recovery, receipt, appropriation, realization or sale, after
deducting all reasonable costs and expenses of every kind incurred therein or
incidental to the care or safekeeping of any of the Collateral or in any way
relating to the Collateral or the rights of the Lender hereunder, including
without limitation reasonable attorneys’ fees and disbursements, to the payment
in whole or in part of the Secured Obligations, in such order as the Lender may
elect, and only after such application and after the payment by the Lender of
any other amount required or permitted by any provision of law, including
without limitation Section 9-615(a)(3) of the Uniform Commercial Code, need the
Lender account for the surplus, if any, to the Borrowers. To the extent
permitted by applicable law, each Borrower waives all claims, damages and
demands it may acquire against the Lender arising out of the exercise by the
Lender of any of its rights hereunder, other than those claims, damages and
demands arising from the gross negligence or willful misconduct of the Lender.
If any notice of a proposed sale or other disposition of Collateral shall be
required by law, such notice shall be deemed reasonable and proper if given at
least 10 days before such sale or other disposition. The Borrowers shall remain
liable for any deficiency (plus accrued interest thereon as contemplated
pursuant to Section 2.05(b) hereof) if the proceeds of any sale or other
disposition of the Collateral are insufficient to pay the Secured Obligations
and the fees and disbursements of any attorneys employed by the Lender to
collect such deficiency.

 

4.08 Limitation on Duties Regarding Preservation of Collateral. The Lender’s
duty with respect to the custody, safekeeping and physical preservation of the
Collateral in its possession, under Section 9-207 of the Uniform Commercial Code
or otherwise, shall be to deal with it in the same manner as the Lender deals
with similar property for its own account. Neither the Lender nor any of its
directors, officers or employees shall be liable for failure to demand, collect
or realize upon all or any part of the Collateral or for any delay in doing so
or shall be under any obligation to sell or otherwise dispose of any Collateral
upon the request of the Borrowers or otherwise.

 

4.09 Powers Coupled with an Interest. All authorizations and agencies herein
contained with respect to the Collateral are irrevocable and powers coupled with
an interest.

 

4.10 Release of Security Interest. Upon termination of this Loan Agreement and
repayment to the Lender of all Secured Obligations and the performance of all
obligations under the Loan Documents the Lender shall release its security
interest in any remaining Collateral.

 

4.11 Interest Rate Protection Agreements. In the event that any Person (other
than the Lender) shall have a Lien on any Interest Rate Protection Agreement
that any Borrower has entered into with respect to both Mortgage Loans pledged
to the Lender hereunder and other loans which are not pledged to the Lender
hereunder, the Lender agrees that in the event that the Lender shall receive any
proceeds, recoveries or other amounts in respect of such Interest Rate
Protection Agreement following the exercise of remedies hereunder after an Event
of Default, the Lender shall remit to any such Person, as to which the Lender
has received notice of such Person’s Lien on such Interest Rate Protection
Agreement, any excess proceeds of such Interest Rate Protection Agreement
following repayment of all obligations owing to the Lender hereunder.

 

- 23 -



--------------------------------------------------------------------------------

Section 5. Conditions Precedent.

 

5.01 Initial Loan. The obligation of the Lender to make its initial Loan
hereunder is subject to the satisfaction, immediately prior to or concurrently
with the making of such Loan, of the condition precedent that the Lender shall
have received all of the following items, each of which shall be satisfactory to
the Lender and its counsel in form and substance:

 

(a) Loan Documents.

 

(i) Loan Agreement. The Loan Agreement, duly executed and delivered by the
Borrowers;

 

(ii) Note. The Note, duly executed and delivered by the Borrowers;

 

(iii) Custodial Agreement. The Custodial Agreement duly executed and delivered
by the Borrowers and the Custodian;

 

(iv) Fee Letter. The Fee Letter, duly executed and delivered by each of the
parties thereto;

 

(b) Organizational Documents. A good standing certificate and certified copies
of the charter and by-laws (or equivalent documents) of each Borrower and of all
corporate or other authority for each Borrower with respect to the execution,
delivery and performance of the Loan Documents and each other document to be
delivered by such Borrower from time to time in connection herewith (and the
Lender may conclusively rely on such certificate until it receives notice in
writing from such Borrower to the contrary);

 

(c) Legal Opinion. A legal opinion of the in-house counsel, with respect to
corporate matters, and outside counsel to the Borrowers, with respect to
enforceability and certain other matters, substantially in the form attached
hereto as Exhibit C;

 

(d) Servicing Agreement(s). Any Servicing Agreement, certified as a true,
correct and complete copy of the original, together with a fully executed
Servicer Notice, and, if the Servicer is a Borrower or an Affiliate of a
Borrower, the letter of the applicable Servicer consenting to termination of
such Servicing Agreement upon the occurrence of an Event of Default;

 

(e) Filings, Registrations, Recordings, Lien Searches. (i) Any documents
(including, without limitation, financing statements) required to be filed,
registered or recorded in order to create, in favor of the Lender, a perfected,
first-priority security interest in the Collateral, subject to no Liens other
than those created hereunder, shall have been properly prepared and executed for
filing (including the applicable county(ies) if the Lender determines such
filings are necessary in its sole discretion), registration or recording in each
office in each jurisdiction in which such filings, registrations and
recordations are required to perfect such first-priority security interest;
provided, that assignments of the Mortgages securing or related to the Mortgage
Loans shall not be required to be recorded prior to the occurrence of an Event
of Default;

 

- 24 -



--------------------------------------------------------------------------------

(ii) UCC lien searches in such jurisdictions as shall be applicable to the
Borrowers and the Collateral, the results of which shall be satisfactory to the
Lender.

 

(f) Fees. The fees as contemplated by Section 3.04;

 

(g) Financial Statements. The financial statements referenced in Section 6.03;

 

(h) Underwriting Guidelines. A certified copy of the Underwriting Guidelines
related to each Borrower, which shall be in form and substance satisfactory to
the Lender;

 

(i) Consents, Licenses, Approvals, etc. Copies certified by each Borrower of all
consents, licenses and approvals, if any, required in connection with the
execution, delivery and performance by such Borrower of, and the validity and
enforceability of, the Loan Documents, which consents, licenses and approvals
shall be in full force and effect; and

 

(j) Other Documents. Such other documents as the Lender may reasonably request.

 

5.02 Initial and Subsequent Loans. The making of each Loan to the Borrowers
(including the initial Loan) on any Business Day is subject to the satisfaction
of the following further conditions precedent, both immediately prior to the
making of such Loan and also after giving effect thereto and to the intended use
thereof:

 

(a) No Default. No Default or Event of Default shall have occurred and be
continuing;

 

(b) Representations and Warranties. Both immediately prior to the making of such
Loan and also after giving effect thereto and to the intended use thereof, the
representations and warranties made by the Borrowers in Section 6 and Schedule 1
hereof, and elsewhere in each of the Loan Documents, shall be true, correct and
complete on and as of the date of the making of such Loan in all material
respects (in the case of the representations and warranties in Section 6.10 and
Schedule 1, solely with respect to Mortgage Loans included in the Borrowing
Base) with the same force and effect as if made on and as of such date (or, if
any such representation or warranty is expressly stated to have been made as of
a specific date, as of such specific date); and the Lender shall have received
an officer’s certificate signed by a Responsible Officer of each Borrower
certifying as to the truth, accuracy and completeness of the above, which
certificate shall specifically include a statement that such Borrower is in
compliance with all governmental licenses and authorizations, statutory and
regulatory requirements, and is qualified to do business and in good standing in
all required jurisdictions.

 

(c) Borrowing Base. The aggregate outstanding principal amount of the Loans
shall not exceed the Borrowing Base;

 

(d) Due Diligence. Subject to the Lender’s right to perform one or more Due
Diligence Reviews pursuant to Section 11.16 hereof, the Lender shall have
completed its due diligence review of the Mortgage Loan Documents for each Loan
and such other documents, records, agreements, instruments, mortgaged properties
or information relating to such Mortgage Loans as the Lender in its sole
discretion deems appropriate to review and such review shall be satisfactory to
the Lender in its sole discretion;

 

- 25 -



--------------------------------------------------------------------------------

(e) Trust Receipt and Mortgage Loan Schedule and Exception Report. The Lender
shall have received a Trust Receipt, substantially in the form of Annex 2 to the
Custodial Agreement, dated the Funding Date, from the Custodian, duly completed,
with a Mortgage Loan Schedule and Exception Report attached thereto including
only such exceptions as are acceptable to the Lender in its sole discretion in
respect of Eligible Mortgage Loans to be pledged hereunder on such Business Day;

 

(f) Release Letter. The Lender shall have received from each Borrower a
Warehouse Lender’s Release Letter substantially in the form of Exhibit E-2
hereto (or such other form acceptable to the Lender) or a Borrower’s Release
Letter substantially in the form of Exhibit E-1 hereto (or such other form
acceptable to the Lender) covering each Mortgage Loan to be pledged to the
Lender which was previously pledged to another lender;

 

(g) Fees and Expenses. The Lender shall have received all fees and expenses of
counsel to the Lender as contemplated by Section 11.03(b), which amount, at the
Lender’s option, may be netted from any Loan advanced under this Agreement;

 

(h) No Market Events. None of the following shall have occurred and/or be
continuing:

 

(i) an event or events shall have occurred resulting in the effective absence of
a “repo market” or comparable “lending market” for financing debt obligations
secured by mortgage loans or securities or an event or events shall have
occurred resulting in the Lender not being able to finance any Mortgage Loans
through the “repo market” or “lending market” with traditional counterparties at
rates which would have been reasonable prior to the occurrence of such event or
events;

 

(ii) an event or events shall have occurred resulting in the effective absence
of a “securities market” for securities backed by mortgage loans or an event or
events shall have occurred resulting in the Lender not being able to sell
securities backed by mortgage loans at prices which would have been reasonable
prior to such event or events; or

 

(iii) there shall have occurred a material adverse change in the financial
condition of the Lender which affects (or can reasonably be expected to affect)
materially and adversely the ability of the Lender to fund its obligations under
this Loan Agreement; and

 

(i) No Morgan Stanley Downgrade. MS & Co.’s corporate bond rating as calculated
by S&P or Moody’s has not been lowered or downgraded to a rating below A- as
indicated by S&P or below A3 as indicated by Moody’s.

 

(j) Maintenance of Tangible Net Worth. The Tangible Net Worth of the Parent on a
consolidated basis on any given day, shall not be less than $34,000,000.

 

- 26 -



--------------------------------------------------------------------------------

Each request for a borrowing by the Borrowers hereunder shall constitute a
certification by the Borrowers that all the conditions set forth in this Section
5 (other than Section 5.02(h) and (i)) have been satisfied (both as of the date
of such notice, request or confirmation and as of the date of such borrowing).

 

Section 6. Representations and Warranties. Each Borrower represents and warrants
to the Lender that throughout the term of this Loan Agreement:

 

6.01 Legal Name. On the Effective Date the exact legal name of each Borrower is
and during the four months immediately preceding the Effective Date, such name
has been, respectively Aames Capital Corporation and Aames Funding Corporation
and no Borrower has used any previous names, assumed names or trade names except
as set forth on Schedule 5 attached hereto.

 

6.02 Existence. Each Borrower (a) is a corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization; (b) has all requisite corporate or other power, and has all
governmental licenses, authorizations, consents and approvals necessary to own
its assets and carry on its business as now being or as proposed to be
conducted, except where the lack of such licenses, authorizations, consents and
approvals would not be reasonably likely to have a Material Adverse Effect; and
(c) is qualified to do business and is in good standing in all other
jurisdictions in which the nature of the business conducted by it makes such
qualification necessary, except where failure so to qualify would not be
reasonably likely (either individually or in the aggregate) to have a Material
Adverse Effect.

 

6.03 Financial Condition. Aames Capital has heretofore furnished to the Lender a
copy of its consolidated balance sheet and the consolidated balance sheets of
its consolidated Subsidiaries for the fiscal year of Aames Capital ended June
30, 2004 and the related consolidated statements of income and retained earnings
and of cash flows for Aames Capital and its consolidated Subsidiaries for such
fiscal year, with the opinion thereon of Ernst & Young, LLP. All such financial
statements are complete and correct and fairly present, in all material
respects, the consolidated financial condition of Aames Capital and its
Subsidiaries and the consolidated results of their operations as at such dates
and for such fiscal periods, all in accordance with GAAP applied on a consistent
basis. Since June 30, 2004 there has been no material adverse change in the
consolidated business, operations or financial condition of Aames Capital and
its consolidated Subsidiaries taken as a whole from that set forth in said
financial statements.

 

6.04 Litigation. There are no actions, suits, arbitrations, investigations
(including, without limitation, any of the foregoing which are pending or
threatened) or other legal or arbitrable proceedings affecting any Borrower or
any of its Subsidiaries or affecting any of the Property of any of them before
any Governmental Authority that (i) questions or challenges the validity or
enforceability of any of the Loan Documents or any action to be taken in
connection with the transactions contemplated hereby, or (ii) except as
otherwise disclosed in Aames Financial Corporation’s filings with the Securities
and Exchange Commission for the fiscal year ended June 30, 2004, (a) makes a
claim or claims in an aggregate amount greater than $5,000,000, (b) which,
individually or in the aggregate, if adversely determined, could reasonably be
likely to have a Material Adverse Effect, or (c) requires filing with the
Securities and Exchange Commission in accordance with the 1934 Act or any rules
thereunder.

 

- 27 -



--------------------------------------------------------------------------------

6.05 No Breach. Neither (a) the execution and delivery of the Loan Documents nor
(b) the consummation of the transactions therein contemplated in compliance with
the terms and provisions thereof will conflict with or result in a breach of the
charter or by-laws of any Borrower, or any applicable law (including, without
limitation, the Prescribed Laws), rule or regulation, or any order, writ,
injunction or decree of any Governmental Authority, or any Servicing Agreement
or other material agreement or instrument to which any Borrower or any of its
Subsidiaries is a party or by which any of them or any of their Property is
bound or to which any of them is subject, or constitute a default under any such
material agreement or instrument or result in the creation or imposition of any
Lien (except for the Liens created pursuant to this Loan Agreement) upon any
Property of any Borrower or any of its Subsidiaries pursuant to the terms of any
such agreement or instrument.

 

6.06 Action. Each Borrower has all necessary corporate or other power, authority
and legal right to execute, deliver and perform its obligations under each of
the Loan Documents; the execution, delivery and performance by each Borrower of
each of the Loan Documents have been duly authorized by all necessary corporate
or other action on its part; and each Loan Document has been duly and validly
executed and delivered by each Borrower and constitutes a legal, valid and
binding obligation of such Borrower, enforceable against such Borrower in
accordance with its terms.

 

6.07 Approvals. No authorizations, approvals or consents of, and no filings or
registrations with, any Governmental Authority or any securities exchange are
necessary for the execution, delivery or performance by each Borrower of the
Loan Documents or for the legality, validity or enforceability thereof, except
for filings and recordings in respect of the Liens created pursuant to this Loan
Agreement.

 

6.08 Margin Regulations. Neither the making of any Loan hereunder, nor the use
of the proceeds thereof, will violate or be inconsistent with the provisions of
Regulations T, U or X.

 

6.09 Taxes. Each Borrower and each of its Subsidiaries has filed all Federal
income tax returns and all other material tax returns that are required to be
filed by them and have paid all taxes due pursuant to such returns or pursuant
to any assessment received by any of them, except for any such taxes as are
being appropriately contested in good faith by appropriate proceedings
diligently conducted and with respect to which adequate reserves have been
provided. The charges, accruals and reserves on the books of each Borrower and
each of its Subsidiaries in respect of taxes and other governmental charges are,
in the opinion of such Borrower, adequate.

 

6.10 Investment Company Act. No Borrower nor any of their Subsidiaries is an
“investment company”, or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.

 

- 28 -



--------------------------------------------------------------------------------

6.11 Collateral; Collateral Security.

 

(a) No Borrower has assigned, pledged, or otherwise conveyed or encumbered any
Mortgage Loan or other Collateral to any other Person, and immediately prior to
the pledge of such Mortgage Loan or any other Collateral to the Lender, each
Borrower was the sole owner of the Collateral in which a security interest has
been granted by it and had good and marketable title thereto, free and clear of
all Liens, in each case except for Liens to be released simultaneously with the
Liens granted in favor of the Lender hereunder. No Mortgage Loan or other
Collateral pledged to the Lender hereunder was acquired (by purchase or
otherwise) by any Borrower from an Affiliate of any Borrower other than another
Borrower.

 

(b) The provisions of this Loan Agreement are effective to create in favor of
the Lender a valid security interest in all right, title and interest of the
Borrowers in, to and under the Collateral.

 

(c) Upon receipt by the Custodian of each Mortgage Note, endorsed in blank by a
duly authorized officer of the relevant Borrower and (ii) the issuance by the
Custodian of a Trust Receipt therefor, the Lender shall have a fully perfected
first priority security interest therein, in the Mortgage Loan evidenced thereby
and in the Borrowers’ interest in the related Mortgaged Property.

 

(d) Upon the filing of financing statements on Form UCC-1 naming the Lender as
“Secured Party” and the Borrowers as “Debtors”, and describing the Collateral,
in the jurisdictions and recording offices listed on Schedule 2 attached hereto,
the security interests granted hereunder in the Collateral will constitute fully
perfected first priority security interests under the Uniform Commercial Code in
all right, title and interest of the Borrowers in, to and under such Collateral
which can be perfected by filing under the Uniform Commercial Code.

 

6.12 Chief Executive Office/Jurisdiction of Organization. On the Effective Date,
each Borrower’s chief executive office is located at 350 South Grand Avenue,
43rd Floor, Los Angeles, California 90071. On the Effective Date, each
Borrower’s jurisdiction of organization is California.

 

6.13 Location of Books and Records. The location where each Borrower keeps its
books and records, including all computer files and records relating to the
Collateral is its chief executive office.

 

6.14 True and Complete Disclosure. The information, reports, financial
statements, exhibits and schedules furnished in writing by or on behalf of the
Borrowers to the Lender in connection with the negotiation, preparation or
delivery of this Loan Agreement and the other Loan Documents or included herein
or therein or delivered pursuant hereto or thereto, when taken as a whole, do
not contain any untrue statement of material fact or omit to state any material
fact necessary to make the statements herein or therein, in light of the
circumstances under which they were made, not misleading. All written
information furnished after the date hereof by or on behalf of the Borrowers to
the Lender in connection with this Loan Agreement and the other Loan Documents
and the transactions contemplated hereby and thereby will be true, complete and
accurate in every material respect, or (in the case of projections) based on
reasonable estimates, on the date as of which such information is stated or
certified. There is no fact known to a Responsible Officer of any Borrower,
after due inquiry, that could reasonably be

 

- 29 -



--------------------------------------------------------------------------------

expected to have a Material Adverse Effect that has not been disclosed herein,
in the other Loan Documents or in a report, financial statement, exhibit,
schedule, disclosure letter or other writing furnished to the Lender for use in
connection with the transactions contemplated hereby or thereby.

 

6.15 Tangible Net Worth. On the Effective Date, Aames Capital’s Tangible Net
Worth is not less than $160,000,000.

 

6.16 ERISA. Each Plan to which any Borrower or its Subsidiaries make direct
contributions, and, to the knowledge of such Borrower, each other Plan and each
Multiemployer Plan, is in compliance in all material respects with, and has been
administered in all material respects in compliance with, the applicable
provisions of ERISA, the Code and any other Federal or State law. No event or
condition has occurred and is continuing as to which any Borrower would be under
an obligation to furnish a report to the Lender under Section 7.01(d) hereof.

 

6.17 Capitalization. Schedule 3 hereto contains a true, complete and correct
list of all issued and outstanding shares of capital stock of all Subsidiaries
of Aames Financial Corporation and the record owner thereof.

 

6.18 Hedges. As of the Effective Date, the Borrowers have not assigned, pledged,
granted a security interest in or lien on or otherwise encumbered any of its
rights, title or interest in and to any Interest Rate Protection Agreement,
other than in favor of the Lender.

 

6.19 Regulatory Status. No Borrower is a “bank holding company” or a direct or
indirect subsidiary of a “bank holding company” as defined in the Bank Holding
Company Act of 1956, as amended, and Regulation Y thereunder of the Board of
Governors of the Federal Reserve System.

 

Section 7. Covenants of the Borrowers. Each Borrower covenants and agrees with
the Lender that, so long as any Loan is outstanding and until payment in full of
all Secured Obligations:

 

7.01 Financial Statements. Aames Capital shall deliver to the Lender:

 

(a) as soon as available and in any event within thirty (30) days after the end
of each calendar month other than the last month of any fiscal quarter, and
within forty-five (45) days after the end of each of the first three quarterly
fiscal periods of each fiscal year, the unaudited consolidated balance sheets of
the Aames Capital and its consolidated Subsidiaries and the Parent and its
consolidated Subsidiaries, as at the end of such month and the related unaudited
consolidated statements of income and retained earnings and of cash flows for
the Aames Capital and its consolidated Subsidiaries and the Parent and its
consolidated Subsidiaries, for such month and the portion of the fiscal year
through the end of such month, setting forth in each case in comparative form
the figures for the previous year, accompanied by a certificate of a Responsible
Officer of each of Aames Capital and the Parent, which certificate shall state
that said consolidated financial statements fairly present the consolidated
financial condition and results of operations of Aames Capital and its
consolidated Subsidiaries or the Parent and its consolidated Subsidiaries, as
applicable, in accordance with GAAP, consistently applied, as at the end of, and
for, such month (subject to normal year-end audit adjustments);

 

- 30 -



--------------------------------------------------------------------------------

(b) as soon as available and in any event within ninety (90) days after the end
of each fiscal year of Aames Capital and the Parent, the consolidated balance
sheets of Aames Capital and its consolidated Subsidiaries and the Parent and its
consolidated Subsidiaries, as at the end of such fiscal year and the related
consolidated statements of income and retained earnings and of cash flows for
Aames Capital and its consolidated Subsidiaries and the Parent and its
consolidated Subsidiaries, for such year, setting forth in each case in
comparative form the figures for the previous year, accompanied by an opinion
thereon of independent certified public accountants of recognized national
standing, which opinion shall not be qualified as to scope of audit or going
concern and shall state that said consolidated financial statements fairly
present the consolidated financial condition and results of operations of Aames
Capital and its consolidated Subsidiaries or the Parent and its consolidated
Subsidiaries, as applicable, as at the end of, and for, such fiscal year in
accordance with GAAP, and a certificate of such accountants stating that, in
making the examination necessary for their opinion, they obtained no knowledge,
except as specifically stated, of any Default or Event of Default;

 

(c) from time to time such other information regarding the financial condition,
operations, or business of the Borrowers or the Parent as the Lender may
reasonably request; and

 

(d) as soon as reasonably possible, and in any event within thirty (30) days
after a Responsible Officer of any Borrower or the Parent knows, or with respect
to any Plan or Multiemployer Plan to which any Borrower or any of its
Subsidiaries or the Parent or any of its Subsidiaries makes direct
contributions, has reason to believe, that any of the events or conditions
specified below with respect to any Plan or Multiemployer Plan has occurred or
exists, a statement signed by a senior financial officer of the Borrowers or the
Parent, as applicable, setting forth details respecting such event or condition
and the action, if any, that the Borrowers or any ERISA Affiliate or the Parent
or its ERISA Affiliate proposes to take with respect thereto (and a copy of any
report or notice required to be filed with or given to PBGC by the Borrowers or
an ERISA Affiliate or the Parent or an ERISA Affiliate with respect to such
event or condition):

 

(i) any reportable event, as defined in Section 4043(c) of ERISA and the
regulations issued thereunder, with respect to a Plan, as to which PBGC has not
by regulation waived the requirement of Section 4043(a) of ERISA that it be
notified within thirty (30) days of the occurrence of such event (provided that
a failure to meet the minimum funding standard of Section 412 of the Code or
Section 302 of ERISA, including without limitation the failure to make on or
before its due date a required installment under Section 412(m) of the Code or
Section 302(e) of ERISA, shall be a reportable event regardless of the issuance
of any waivers in accordance with Section 412(d) of the Code); and any request
for a waiver under Section 412(d) of the Code for any Plan;

 

(ii) the distribution under Section 4041(c) of ERISA of a notice of intent to
terminate any Plan or any action taken by any Borrower or an ERISA Affiliate or
by the Parent or an ERISA Affiliate to terminate any Plan;

 

(iii) the institution by PBGC of proceedings under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt

 

- 31 -



--------------------------------------------------------------------------------

by any Borrower or any ERISA Affiliate or the Parent or any ERISA Affiliate of a
notice from a Multiemployer Plan that such action has been taken by PBGC with
respect to such Multiemployer Plan;

 

(iv) the complete or partial withdrawal from a Multiemployer Plan by any
Borrower or any ERISA Affiliate or the Parent or any ERISA Affiliate that
results in liability under Section 4201 or 4204 of ERISA (including the
obligation to satisfy secondary liability as a result of a purchaser default) or
the receipt by any Borrower or any ERISA Affiliate or the Parent or any ERISA
Affiliate of notice from a Multiemployer Plan that it is in reorganization or
insolvency pursuant to Section 4241 or 4245 of ERISA or that it intends to
terminate or has terminated under Section 4041A of ERISA;

 

(v) the institution of a proceeding by a fiduciary of any Multiemployer Plan
against any Borrower or any ERISA Affiliate or the Parent or any ERISA Affiliate
to enforce Section 515 of ERISA, which proceeding is not dismissed within 30
days; and

 

(vi) the adoption of an amendment to any Plan that would result in the loss of
tax-exempt status of the Plan and trust of which such Plan is a part if any
Borrower or an ERISA Affiliate or the Parent or any ERISA Affiliate fails to
provide timely security to such Plan if and as required by the provisions of
Section 401(a)(29) of the Code or Section 307 of ERISA.

 

The Borrowers and the Parent will furnish to the Lender, at the time it
furnishes each set of financial statements pursuant to paragraphs (a) and (b)
above, a certificate of a Responsible Officer of each Borrower or the Parent, as
applicable, (i) stating that, to the best of such Responsible Officer’s
knowledge, such Borrower or the Parent, as applicable, during such fiscal period
or year has observed or performed all of its covenants and other agreements, and
satisfied every condition, contained in this Loan Agreement and the other Loan
Documents to be observed, performed or satisfied by it, and that such
Responsible Officer has obtained no knowledge of any Default or Event of Default
except as specified in such certificate (and, if any Default or Event of Default
has occurred and is continuing, describing the same in reasonable detail and
describing the action such Borrower or the Parent, as applicable, has taken or
proposes to take with respect thereto) and (ii) showing in detail the
calculations supporting such Responsible Officer’s certification of such
Borrower’s or the Parent’s, as applicable, compliance with the requirements of
Sections 7.14, 7.15, and 7.17.

 

7.02 Litigation. Each Borrower will promptly, and in any event within 10 days
after service of process on any of the following, give to the Lender notice of
all litigation, actions, suits, arbitrations, investigations (including, without
limitation, any of the foregoing which are pending or threatened) or other legal
or arbitrable proceedings affecting any Borrowers or any of its Subsidiaries or
affecting any of the Property of any of them before any Governmental Authority
that (i) questions or challenges the validity or enforceability of any of the
Loan Documents or any action to be taken in connection with the transactions
contemplated hereby, (ii) makes a claim or claims in an aggregate amount greater
than $3,000,000, (iii) which, individually or in the aggregate, if adversely
determined, could be reasonably likely to have a Material Adverse Effect, or
(iii) requires filing with the Securities and Exchange Commission in accordance
with the 1934 Act and any rules thereunder.

 

- 32 -



--------------------------------------------------------------------------------

7.03 Existence, etc. Each Borrower will:

 

(a) preserve and maintain its legal existence and all of its material rights,
privileges, licenses and franchises (provided that nothing in this Section
7.03(a) shall prohibit any transaction expressly permitted under Section 7.04
hereof);

 

(b) comply with the requirements of all applicable laws, rules, regulations and
orders of Governmental Authorities (including, without limitation, all
Prescribed Laws, environmental laws, all laws with respect to unfair and
deceptive lending practices and predatory lending practices) if failure to
comply with such requirements would be reasonably likely (either individually or
in the aggregate) to have a Material Adverse Effect;

 

(c) keep adequate records and books of account, in which complete entries will
be made in accordance with GAAP consistently applied;

 

(d) not move its chief executive office from the address referred to in Section
6.12 or change its jurisdiction of organization from the jurisdiction referred
to in Section 6.12 unless it shall have provided the Lender thirty (30) days’
prior written notice of such change;

 

(e) pay and discharge all taxes, assessments and governmental charges or levies
imposed on it or on its income or profits or on any of its Property prior to the
date on which penalties attach thereto, except for any such tax, assessment,
charge or levy the payment of which is being contested in good faith and by
proper proceedings and against which adequate reserves are being maintained; and

 

(f) permit representatives of the Lender, during normal business hours, to
examine, copy and make extracts from its books and records, to inspect any of
its Properties, and to discuss its business and affairs with its officers, all
to the extent reasonably requested by the Lender.

 

7.04 Prohibition of Fundamental Changes. No Borrower shall enter into any
transaction of merger or consolidation or amalgamation, or liquidate, wind up or
dissolve itself (or suffer any liquidation, winding up or dissolution) or sell
all or substantially all of its assets; provided, that a Borrower may merge or
consolidate with (a) any wholly owned subsidiary of such Borrower, or (b) any
other Person if such Borrower is the surviving corporation; and provided
further, that if after giving effect thereto, no Default would exist hereunder.

 

7.05 Borrowing Base Deficiency. If at any time there exists a Borrowing Base
Deficiency the Borrowers shall cure same in accordance with Section 2.06 hereof.

 

7.06 Notices. The Borrowers shall give notice to the Lender:

 

(a) promptly upon receipt of notice or knowledge of the occurrence of any
Default or Event of Default;

 

- 33 -



--------------------------------------------------------------------------------

(b) with respect to any Mortgage Loan pledged to the Lender hereunder, a weekly
report delivered on each date on which prepayments are to be remitted to the
Lender pursuant to Section 7.20 hereof, with respect to the preceding week,
detailing any principal prepayments in full of any pledged Mortgage Loans
received during such preceding week;

 

(c) with respect to any Mortgage Loan pledged to the Lender hereunder, promptly
upon receipt of notice or knowledge that the underlying Mortgaged Property has
been damaged by waste, fire, earthquake or earth movement, windstorm, flood,
tornado or other casualty, or otherwise damaged so as to materially and
adversely affect the Collateral Value of such pledged Mortgage Loan;

 

(d) promptly upon receipt of notice or knowledge of (i) any default (other than
a payment default) related to any Collateral, (ii) any Lien or security interest
(other than security interests created hereby or by the other Loan Documents)
on, or claim asserted against, any of the Collateral or (iii) any event or
change in circumstances which could reasonably be expected to have a Material
Adverse Effect;

 

(e) via Electronic Transmission with respect to any Mortgage Loan pledged to the
Lender hereunder, within two (2) days upon receipt of notice that such Mortgage
Loan has been rejected for purchase by a buyer of mortgage loans (the
“Prospective Buyer”) for any reason, which notice shall include (i) the reason
for rejection by such buyer and (ii) the LTV based upon an appraisal obtained by
the Prospective Buyer (in the event that such LTV is greater than 95%);

 

(f) promptly upon any material and adverse change in the market value of all of
the Borrowers’ assets taken as a whole;

 

(g) promptly upon notice or knowledge of the occurrence of any event (other than
a Reportable Event) described in Section 8(n) hereof without regard to its
materiality; and

 

(h) promptly upon notice or knowledge of the occurrence of any material
Reportable Event.

 

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of each Borrower setting forth details of the occurrence
referred to therein and stating what action such Borrower has taken or proposes
to take with respect thereto.

 

7.07 Hedging. Each Borrower shall deliver to the Lender monthly a written
summary of the notional amount of all outstanding Interest Rate Protection
Agreements.

 

7.08 Reports. The Borrowers shall provide the Lender with a quarterly report,
which report shall include, among other items, a summary of the Borrowers’
delinquency and loss experience with respect to mortgage loans serviced by such
Borrower, any Servicer or any designee of either, plus any such additional
reports as the Lender may reasonably request with respect to the Borrowers’ or
any Servicer’s servicing portfolio or pending originations of mortgage loans.

 

7.09 Underwriting Guidelines. (a) Each Borrower shall provide to the Lender a
copy of any material changes to the Underwriting Guidelines prior to the
effectiveness of any

 

- 34 -



--------------------------------------------------------------------------------

such change. The Lender shall use commercially reasonable efforts to notify the
Borrowers within seven (7) Business Days following the Lender’s receipt of such
changes if such changes are acceptable. If such changes are not acceptable to
the Lender, in its sole discretion, any Mortgage Loan which is originated in
accordance with the Underwriting Guidelines as so changed shall not constitute
an Eligible Mortgage Loan. Each Borrower shall originate Mortgage Loans in a
manner which is consistent with sound underwriting and appraisal practices, and
in compliance with applicable federal and state consumer protection laws
including, without limitation, all laws with respect to unfair or deceptive
practices and all laws relating to predatory lending practices.

 

7.10 Transactions with Affiliates. No Borrower will enter into any transaction,
including without limitation any purchase, sale, lease or exchange of property
or the rendering of any service, with any Affiliate unless such transaction is
(a) otherwise permitted under this Loan Agreement, (b) in the ordinary course of
such Borrower’s business and (c) upon fair and reasonable terms no less
favorable to such Borrower than it would obtain in a comparable arm’s length
transaction with a Person which is not an Affiliate, or make a payment that is
not otherwise permitted by this Section 7.10 to any Affiliate. In no event shall
any Borrower pledge to the Lender hereunder any Mortgage Loan acquired by such
Borrower from an Affiliate of such Borrower other than a party to this
Agreement.

 

7.11 Limitation on Liens. The Borrowers will defend the Collateral against, and
will take such other action as is necessary to remove, any Lien, security
interest or claim on or to the Collateral, other than the security interests
created under this Loan Agreement, and the Borrowers will defend the right,
title and interest of the Lenders in and to any of the Collateral against the
claims and demands of all persons whomsoever.

 

7.12 Limitation on Guarantees. No Borrower shall create, incur, assume or suffer
to exist any additional Guarantee at any time when, after giving effect to such
Guarantee, such Borrower shall have defaulted in any of its obligations under
Sections 7.14, 7.15 or 7.17 hereof.

 

7.13 Limitation on Distributions. After the occurrence and during the
continuation of any Default, no Borrower shall make any payment on account of,
or set apart assets for, a sinking or other analogous fund for the purchase,
redemption, defeasance, retirement or other acquisition of any equity or
partnership interest of such Borrower, whether now or hereafter outstanding, or
make any other distribution in respect of any of the foregoing or to any
shareholder or equity owner of such Borrower, either directly or indirectly,
whether in cash or property or in obligations of such Borrower or any of such
Borrower’s consolidated Subsidiaries.

 

7.14 Maintenance of Tangible Net Worth. Aames Capital shall not permit Tangible
Net Worth at any time to be less than $160,000,000.

 

7.15 Maintenance of Ratio of Total Indebtedness to Tangible Net Worth. Aames
Capital shall not permit the ratio of Total Indebtedness to Tangible Net Worth
at any time to be greater than 5.50 to 1.00.

 

- 35 -



--------------------------------------------------------------------------------

7.16 Servicer; Servicing Tape. The Borrowers shall provide to the Lender on the
fifth (5th) Business Day of each month a computer readable file containing
servicing information as of the end of the preceding calendar month, including
without limitation those fields listed on Schedule 4 hereto or otherwise
specified by the Lender from time to time, on a loan-by-loan basis and in the
aggregate, with respect to the Mortgage Loans serviced hereunder by the
Borrowers or any Servicer; provided, that in the case of any fields requested by
the Lender other than those listed on Schedule 4 hereto, the Borrowers shall use
reasonable efforts to deliver such data in computer readable form. The Borrowers
shall not cause the Mortgage Loans to be serviced by any servicer other than
Aames Funding Corporation or another servicer expressly approved in writing by
the Lender.

 

7.17 Committed Warehouse Facilities. Aames Capital shall at all times maintain
committed revolving facilities, other than Lender’s committed revolving
facility, greater than or equal to $600,000,000.

 

7.18 Required Filings. Each Borrower shall promptly make available to the Lender
copies of all documents which such Borrower or any Affiliate of such Borrower is
required to file with the Securities and Exchange Commission in accordance with
the 1934 Act or any rules thereunder.

 

7.19 No Adverse Selection. No Borrower has selected the Collateral in a manner
so as to adversely affect the Lender’s interests.

 

7.20 Remittance of Prepayments. The Borrowers shall remit, with sufficient
detail to enable the Lender to appropriately identify the Mortgage Loan to which
any amount remitted applies, to the Lender on each Thursday (or the next
Business Day if such Thursday is not a Business Day) all principal prepayments
in full (but not in part) that the Borrowers have received during the previous
week that are not paid directly to the Lender. All principal amounts so remitted
shall be applied to the prepayment of the Loans pursuant to Section 2.06(b)
hereof.

 

Section 8. Events of Default. Each of the following events shall constitute an
event of default (an “Event of Default”) hereunder:

 

(a) the Borrowers shall default in the payment of any principal of or interest
on any Loan when due (whether at stated maturity, upon acceleration or at
mandatory prepayment); or

 

(b) the Borrowers shall default in the payment of any other amount payable by it
hereunder or under any other Loan Document after notification by the Lender of
such default, and such default shall have continued unremedied for five (5)
Business Days; or

 

(c) any representation, warranty or certification made or deemed made herein or
in any other Loan Document by any Borrower or any certificate furnished to the
Lender pursuant to the provisions hereof or thereof shall prove to have been
false or misleading in any material respect as of the time made or furnished
(other than the representations and warranties set forth in Schedule 1, which
shall be considered solely for the purpose of determining the Collateral Value
of the Mortgage Loans; unless (i) such Borrower shall have made any such
representations and warranties with knowledge that they were materially false or
misleading at the time made or (ii) any such representations and warranties have
been determined by the Lender in its sole discretion to be materially false or
misleading on a regular basis); or

 

- 36 -



--------------------------------------------------------------------------------

(d) any Borrower shall fail to comply with the requirements of Section 7.03(a),
Section 7.04, Section 7.05, Section 7.06(a), or Sections 7.09 through 7.20
hereof (excluding Section 7.15 hereof); or any Borrower shall otherwise fail to
comply with the requirements of Section 7.15 hereof and such default shall
continue unremedied for a period of one (1) Business Day; or any Borrower shall
otherwise fail to comply with the requirements of Section 7.03 hereof and such
default shall continue unremedied for a period of five (5) Business Days; or any
Borrower or the Parent shall fail to observe or perform any other covenant or
agreement contained in this Loan Agreement or any other Loan Document and such
failure to observe or perform shall continue unremedied for a period of seven
(7) Business Days; or

 

(e) a final judgment or judgments for the payment of money in excess of
$1,000,000 in the aggregate shall be rendered against any Borrower or any of its
Affiliates by one or more courts, administrative tribunals or other bodies
having jurisdiction and the same shall not be satisfied, discharged (or
provision shall not be made for such discharge) or bonded, or a stay of
execution thereof shall not be procured, within thirty (30) days from the date
of entry thereof, and no Borrower or any such Affiliate shall, within said
period of thirty (30) days, or such longer period during which execution of the
same shall have been stayed or bonded, appeal therefrom and cause the execution
thereof to be stayed during such appeal; or

 

(f) any Borrower shall admit in writing its inability to pay its debts as such
debts become due; or

 

(g) any Borrower or any of its Affiliates shall (i) apply for or consent to the
appointment of, or the taking of possession by, a receiver, custodian, trustee,
examiner or liquidator or the like of itself or of all or a substantial part of
its property, (ii) make a general assignment for the benefit of its creditors,
(iii) commence a voluntary case under the Bankruptcy Code, (iv) file a petition
seeking to take advantage of any other law relating to bankruptcy, insolvency,
reorganization, liquidation, dissolution, arrangement or winding-up, or
composition or readjustment of debts, (v) fail to controvert in a timely and
appropriate manner, or acquiesce in writing to, any petition filed against it in
an involuntary case under the Bankruptcy Code or (vi) take any corporate or
other action for the purpose of effecting any of the foregoing; or

 

(h) a proceeding or case shall be commenced, without the application or consent
of any Borrower or any of its Affiliates, in any court of competent
jurisdiction, seeking (i) its reorganization, liquidation, dissolution,
arrangement or winding-up, or the composition or readjustment of its debts, (ii)
the appointment of, or the taking of possession by, a receiver, custodian,
trustee, examiner, liquidator or the like of any Borrower or any such Affiliate
or of all or any substantial part of its property, or (iii) similar relief in
respect of any Borrower or any such Affiliate under any law relating to
bankruptcy, insolvency, reorganization, liquidation, dissolution, arrangement or
winding-up, or composition or adjustment of debts, and such proceeding or case
shall continue undismissed, or an order, judgment or decree approving or
ordering any of the foregoing shall be entered and continue unstayed and in
effect, for a period of 30 or more days; or an order for relief against any
Borrower or any such Affiliate shall be entered in an involuntary case under the
Bankruptcy Code; or

 

- 37 -



--------------------------------------------------------------------------------

(i) the Custodial Agreement (without provisions for a replacement custodial
agreement acceptable to the Lender) or any Loan Document shall for whatever
reason be terminated or cease to be in full force and effect, or the
enforceability thereof shall be contested by any Borrower; or

 

(j) any Borrower shall grant, or suffer to exist, any Lien on any Collateral
except the Liens contemplated hereby; or the Liens contemplated hereby shall
cease to be first priority perfected Liens on the Collateral in favor of the
Lender or shall be Liens in favor of any Person other than the Lender; or

 

(k) any Borrower or any of such Borrower’s Affiliates shall be in default under
any note, indenture, loan agreement, guaranty, swap agreement or any other
contract to which it is a party, including, without limitation, any MS
Indebtedness, which has an aggregate face or principal amount of $1,000,000 or
more, which default (i) involves the failure to pay a matured obligation, or
(ii) permits the acceleration of the maturity of obligations by any other party
to or beneficiary of such note, indenture, loan agreement, guaranty, swap
agreement or other contract; or

 

(l) any materially adverse change in the Property, business, financial condition
or prospects of any Borrower or any of its Affiliates shall occur, in each case
as determined by the Lender in its sole discretion, or any other condition shall
exist which, in the Lender’s sole discretion, constitutes a material impairment
of any Borrower’s ability to perform its obligations under this Loan Agreement,
the Note or any other Loan Document; or

 

(m) the discovery by the Lender of a condition or event which existed at or
prior to the execution hereof and which the Lender, in its sole discretion,
determines materially and adversely affects: (i) the condition (financial or
otherwise) of any Borrower, its Subsidiaries or Affiliates; or (ii) the ability
of any Borrower to fulfill its respective obligations under this Loan Agreement;
or

 

(n) (i) The Parent shall permit Tangible Net Worth on a consolidated basis on
any given day to be less than $60,000,000;

 

(ii) The Parent shall permit the Leverage Ratio at any time to be greater than
12:00 to 1:00;

 

(iii) The Parent shall permit Net Income before tax, generated over consecutive
six month period, measured on the last day of each fiscal quarter, to be less
than $1.00; and

 

(iv) The Parent shall, as of the end of any calendar month, have unencumbered
Cash Equivalents, cash and available borrowing capacity on unencumbered assets
that could be drawn against (taking into account required haircuts) under
committed warehouse or working capital facilities, on a consolidated basis in an
amount less than $17,500,000.

 

- 38 -



--------------------------------------------------------------------------------

Section 9. Remedies Upon Default.

 

(a) An Event of Default shall be deemed to be continuing unless expressly waived
by the Lender in writing. Upon the occurrence of one or more Events of Default
hereunder, the Lender’s obligation to make additional Loans to the Borrowers
shall automatically terminate without further action by any Person. Upon the
occurrence of one or more Events of Default other than those referred to in
Section 8(g) or (h), the Lender may immediately declare the principal amount of
the Loans then outstanding under the Note to be immediately due and payable,
together with all interest thereon and fees and expenses accruing under this
Loan Agreement. Upon the occurrence of an Event of Default referred to in
Sections 8(g) or (h), such amounts shall immediately and automatically become
due and payable without any further action by any Person. Upon such declaration
or such automatic acceleration, the balance then outstanding on the Note shall
become immediately due and payable, without presentment, demand, protest or
other formalities of any kind, all of which are hereby expressly waived by the
Borrowers.

 

(b) Upon the occurrence of one or more Events of Default, the Lender shall have
the right to obtain physical possession of the Servicing Records and all other
files of the Borrower relating to the Collateral and all documents relating to
the Collateral which are then or may thereafter come in to the possession of the
Borrowers or any third party acting for the Borrowers and the Borrowers shall
deliver to the Lender such assignments as the Lender shall request. The Lender
shall be entitled to specific performance of all agreements of the Borrowers
contained in this Loan Agreement.

 

Section 10. No Duty of Lender. The powers conferred on the Lender hereunder are
solely to protect the Lender’s interests in the Collateral and shall not impose
any duty upon it to exercise any such powers. The Lender shall be accountable
only for amounts that it actually receives as a result of the exercise of such
powers, and neither it nor any of its officers, directors, employees or agents
shall be responsible to the Borrowers for any act or failure to act hereunder,
except for its or their own gross negligence or willful misconduct.

 

Section 11. Miscellaneous.

 

11.01 Waiver. No failure on the part of the Lender to exercise and no delay in
exercising, and no course of dealing with respect to, any right, power or
privilege under any Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any right, power or privilege under any Loan
Document preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. The remedies provided herein are cumulative and
not exclusive of any remedies provided by law.

 

11.02 Notices. Except as otherwise expressly permitted by this Loan Agreement,
all notices, requests and other communications provided for herein and under the
Custodial Agreement (including without limitation any modifications of, or
waivers, requests or consents under, this Loan Agreement) shall be given or made
in writing (including without limitation by telex or telecopy) delivered to the
intended recipient at the “Address for Notices” specified below its name on the
signature pages hereof or thereof); or, as to any party, at such other address
as shall be designated by such party in a written notice to each other party
provided, that a copy of all notices given under Section 7.01 shall
simultaneously be delivered to Credit Department, Morgan Stanley, 750 7th
Avenue, 11th Floor, New York, New York 10029;

 

- 39 -



--------------------------------------------------------------------------------

Attention: Christine Egan. Except as otherwise provided in this Loan Agreement
and except for notices given under Section 2 (which shall be effective only on
receipt), all such communications shall be deemed to have been duly given when
transmitted by telex or telecopy or personally delivered or, in the case of a
mailed notice, upon receipt, in each case given or addressed as aforesaid.

 

11.03 Indemnification and Expenses.

 

(a) Each Borrower agrees to hold the Lender, and its Affiliates and their
officers, directors, employees, agents and advisors (each an “Indemnified
Party”) harmless from and indemnify any Indemnified Party against all
liabilities, losses, damages, judgments, costs and expenses of any kind which
may be imposed on, incurred by or assessed against such Indemnified Party
(collectively, the “Costs”) relating to or arising out of this Loan Agreement,
the Note, any other Loan Document or any transaction contemplated hereby or
thereby, or any amendment, supplement or modification of, or any waiver or
consent under or in respect of, this Loan Agreement, the Note, any other Loan
Document or any transaction contemplated hereby or thereby, that, in each case,
results from anything other than any Indemnified Party’s gross negligence or
willful misconduct. Without limiting the generality of the foregoing, the
Borrowers agree to hold any Indemnified Party harmless from and indemnify such
Indemnified Party against all Costs with respect to all Mortgage Loans relating
to or arising out of any violation or alleged violation of any environmental
law, rule or regulation or any consumer credit laws, including without
limitation, laws with respect to unfair or deceptive lending practices, and
predatory lending practices, the Truth in Lending Act and/or the Real Estate
Settlement Procedures Act, that, in each case, results from anything other than
such Indemnified Party’s gross negligence or willful misconduct. In any suit,
proceeding or action brought by an Indemnified Party in connection with any
Mortgage Loan for any sum owing thereunder, or to enforce any provisions of any
Mortgage Loan, each Borrower will save, indemnify and hold such Indemnified
Party harmless from and against all expense, loss or damage suffered by reason
of any defense, set-off, counterclaim, recoupment or reduction or liability
whatsoever of the account debtor or obligor thereunder, arising out of a breach
by any Borrower of any obligation thereunder or arising out of any other
agreement, indebtedness or liability at any time owing to or in favor of such
account debtor or obligor or its successors from any Borrower. Each Borrower
also agrees to reimburse an Indemnified Party as and when billed by such
Indemnified Party for all such Indemnified Party’s costs and expenses incurred
in connection with the enforcement or the preservation of such Indemnified
Party’s rights under this Loan Agreement, the Note, any other Loan Document or
any transaction contemplated hereby or thereby, including without limitation the
reasonable fees and disbursements of its counsel. Each Borrower hereby
acknowledges that, notwithstanding the fact that the Note is secured by the
Collateral, the obligation of the Borrowers under the Note is a recourse
obligation of the Borrowers.

 

(b) The Borrowers agree, jointly and severally, to pay as and when billed by the
Lender all of the out-of-pocket costs and expenses incurred by the Lender in
connection with the development, preparation and execution of, and any
amendment, supplement or modification to, this Loan Agreement, the Note, any
other Loan Document or any other documents prepared in connection herewith or
therewith. The Borrowers agree, jointly and severally, to pay as and when billed
by the Lender all of the out-of-pocket costs and expenses incurred in connection

 

- 40 -



--------------------------------------------------------------------------------

with the consummation and administration of the transactions contemplated hereby
and thereby including without limitation (i) all the reasonable fees,
disbursements and expenses of counsel to the Lender (ii) all the due diligence,
inspection, testing and review costs and expenses incurred by the Lender with
respect to Collateral under this Loan Agreement, including, but not limited to,
those costs and expenses incurred by the Lender pursuant to Sections 11.03(a),
11.15 and 11.16 hereof and (iii) all reasonable costs and expenses incurred by
the Lender in connection with the underwriting or re-underwriting of any
Mortgage Loan from time to time.

 

11.04 Amendments. Except as otherwise expressly provided in this Loan Agreement,
any provision of this Loan Agreement may be modified or supplemented only by an
instrument in writing signed by the Borrowers and the Lender and any provision
of this Loan Agreement may be waived by the Lender.

 

11.05 Assignments and Participations.

 

(a) The Lender may assign to one or more Affiliates of the Lender all or a
portion of its rights and obligations under this Loan Agreement; provided,
however, that the parties to each such assignment shall execute and deliver an
Assignment and Acceptance substantially in the form of Exhibit H, with
appropriate completions (an “Assignment and Acceptance”), along with replacement
Notes executed and delivered by the Borrower.

 

(b) Upon such execution and delivery, from and after the effective date
specified in such Assignment and Acceptance, (i) the assignee thereunder shall
be a party hereto and, to the extent that rights and obligations hereunder have
been assigned to it pursuant to such Assignment and Acceptance, have the rights
and obligations of the Lender hereunder, and (ii) the Lender assignor thereunder
shall, to the extent that any rights and obligations hereunder have been
assigned by it pursuant to such Assignment and Acceptance, relinquish its rights
and be released from its obligations under this Loan Agreement.

 

(c) The Lender may sell participations to one or more Persons in or to all or a
portion of its rights and obligations under this Loan Agreement; provided,
however, that (i) the Lender’s obligations under this Loan Agreement shall
remain unchanged, (ii) the Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, (iii) the Lender shall
remain the holder of any such Note for all purposes of this Loan Agreement, and
(iv) the Borrower shall continue to deal solely and directly with the Lender in
connection with the Lender’s rights and obligations under and in respect of this
Loan Agreement and the other Loan Documents. Notwithstanding the terms of
Section 3.03, each participant of the Lender shall be entitled to the additional
compensation and other rights and protections afforded the Lender under Section
3.03 to the same extent as the Lender would have been entitled to receive them
with respect to the participation sold to such participant.

 

(d) The Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 11.05, disclose to
the assignee or participant or proposed assignee or participant, as the case may
be, any information relating to the Borrower or any of its Subsidiaries or to
any aspect of the Loans that has been furnished to the Lender by or on behalf of
any Borrower or any of its Subsidiaries.

 

- 41 -



--------------------------------------------------------------------------------

(e) The Lender may at any time create a security interest in all or any portion
of its rights under this Loan Agreement (including, without limitation, the
Loans owing to it and the Note held by it) in favor of any Federal Reserve Bank
in accordance with Regulation A of the Board of Governors of the Federal Reserve
System and any Operating Circular issued by such Federal Reserve Bank. No such
assignment shall release the assigning Lender from its obligations hereunder.

 

(f) Notwithstanding the foregoing, upon the occurrence and during the
continuance of an Event of Default, the Lender may assign all or any portion of
its rights and obligations hereunder to any Person, provided that upon the
effective date of such assignment such Person shall become a party hereto and a
Lender hereunder and shall be (i) entitled to all the rights, benefits and
privileges accorded Lender under the Loan Documents, and (ii) subject to all the
duties and obligations of the Lender under the Loan Documents.

 

11.06 Successors and Assigns. This Loan Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns.

 

11.07 Survival. The obligations of the Borrowers under Sections 3.03 and 11.03
hereof shall survive the repayment of the Loans and the termination of this Loan
Agreement. In addition, each representation and warranty made or deemed to be
made by a request for a borrowing, herein or pursuant hereto shall survive the
making of such representation and warranty, and the Lender shall not be deemed
to have waived, by reason of making any Loan, any Default that may arise because
any such representation or warranty shall have proved to be false or misleading,
notwithstanding that the Lender may have had notice or knowledge or reason to
believe that such representation or warranty was false or misleading at the time
such Loan was made.

 

11.08 Captions. The table of contents and captions and section headings
appearing herein are included solely for convenience of reference and are not
intended to affect the interpretation of any provision of this Loan Agreement.

 

11.09 Counterparts. This Loan Agreement may be executed by each of the parties
hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument, and any of the parties hereto may execute this Loan Agreement by
signing any such counterpart.

 

11.10 Loan Agreement Constitutes Security Agreement; Governing Law. This Loan
Agreement shall be governed by New York law, and shall constitute a security
agreement within the meaning of the Uniform Commercial Code.

 

11.11 Submission To Jurisdiction; Waivers. Each Borrower hereby irrevocably and
unconditionally:

 

(A) SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS LOAN AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS, OR FOR
RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE
NON-EXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK, THE
FEDERAL COURTS OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW
YORK, AND APPELLATE COURTS FROM ANY THEREOF;

 

- 42 -



--------------------------------------------------------------------------------

(B) CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH COURTS
AND, TO THE EXTENT PERMITTED BY LAW, WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT
OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND
AGREES NOT TO PLEAD OR CLAIM THE SAME;

 

(C) AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE
EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO ITS ADDRESS SET FORTH
UNDER ITS SIGNATURE BELOW OR AT SUCH OTHER ADDRESS OF WHICH THE LENDER SHALL
HAVE BEEN NOTIFIED; AND

 

(D) AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN
ANY OTHER JURISDICTION.

 

11.12 WAIVER OF JURY TRIAL. EACH BORROWER AND THE LENDER HEREBY IRREVOCABLY
WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS LOAN
AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY.

 

11.13 Acknowledgments. Each Borrower hereby acknowledges that:

 

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Loan Agreement, the Note and the other Loan Documents;

 

(b) the Lender has no fiduciary relationship to any Borrower, and the
relationship between each Borrower and the Lender is solely that of debtor and
creditor; and

 

(c) no joint venture exists between the Lender and any Borrower.

 

11.14 Hypothecation or Pledge of Loans. The Lender shall have free and
unrestricted use of all Collateral and nothing in this Loan Agreement shall
preclude the Lender from engaging in repurchase transactions with the Collateral
or otherwise pledging, repledging, transferring, hypothecating, or
rehypothecating the Collateral, on terms, and subject to conditions, within the
Lender’s absolute discretion. Nothing contained in this Loan Agreement shall
obligate the Lender to segregate any Collateral delivered to the Lender by the
Borrowers.

 

- 43 -



--------------------------------------------------------------------------------

11.15 Servicing.

 

(a) Each Borrower covenants to maintain or cause the servicing of the Mortgage
Loans to be maintained in conformity with Accepted Servicing Practices in the
industry for the same type of mortgage loans as the Mortgage Loans and in a
manner at least equal in quality to the servicing each Borrower provides for
mortgage loans which it owns. In the event that the preceding language is
interpreted as constituting one or more servicing contracts, each such servicing
contract shall terminate automatically upon the earliest of (i) an Event of
Default, (ii) the date on which all the Secured Obligations have been paid in
full or (iii) the transfer of servicing approved by the Borrowers.

 

(b) If the Mortgage Loans are serviced by a Borrower, (i) such Borrower agrees
that the Lender is the collateral assignee of all servicing records, including
but not limited to any and all servicing agreements, files, documents, records,
data bases, computer files, copies of computer files, proof of insurance
coverage, insurance policies, appraisals, other closing documentation, payment
history records, and any other records relating to or evidencing the servicing
of Mortgage Loans (the “Servicing Records”), and (ii) such Borrower grants the
Lender a security interest in all servicing fees and rights relating to the
Mortgage Loans and all Servicing Records to secure the obligation of each
Borrower or its designee to service in conformity with this Section and any
other obligation of the Borrowers to the Lender. The Borrowers covenants to
safeguard such Servicing Records and to deliver them promptly to the Lender or
its designee (including the Custodian) at the Lender’s request.

 

(c) If the Mortgage Loans are serviced by a third party servicer other than
Aames Funding Corporation (such third party servicer, the “Servicer”), the
Borrowers (i) shall provide a copy of the servicing agreement to the Lender,
which shall be in form and substance acceptable to the Lender (the “Servicing
Agreement”), and (ii) shall provide a Servicer Notice and Agreement to the
Servicer substantially in the form of Exhibit G hereto (a “Servicer Notice and
Agreement”) and shall cause the Servicer to acknowledge and agree to the same,
and (iii) hereby irrevocably assigns to the Lender and the Lender’s successors
and assigns all right, title, interest of the Borrowers in, to and under, and
the benefits of, any Servicing Agreement with respect to the Mortgage Loans. Any
successor or assignee of a Servicer shall be approved in writing by the Lender
and shall acknowledge and agree to a Servicer Notice and Agreement prior to such
successor’s assumption of servicing obligations with respect to the Mortgage
Loans.

 

(d) If the Servicer of the Mortgage Loans is a Borrower or the Servicer is an
Affiliate of a Borrower, such Borrower shall provide to the Lender a letter from
the Borrowers or the Servicer, as the case may be, to the effect that upon the
occurrence of an Event of Default, the Lender may terminate any Servicing
Agreement and in any event transfer servicing to the Lender’s designee, at no
cost or expense to the Lender, it being agreed that the Borrowers will pay any
and all fees required to terminate the Servicing Agreement and to effectuate the
transfer of servicing to the designee of the Lender.

 

(e) After the Funding Date, until the pledge of any Mortgage Loan is
relinquished by the Custodian, the Borrowers will have no right to modify or
alter the terms of such Mortgage Loan and the Borrowers will have no obligation
or right to repossess such Mortgage Loan or substitute another Mortgage Loan,
except as provided in the Custodial Agreement.

 

- 44 -



--------------------------------------------------------------------------------

(f) In the event a Borrower or its Affiliate is servicing the Mortgage Loans,
such Borrower shall permit the Lender to inspect such Borrower’s or its
Affiliate’s servicing facilities, as the case may be, for the purpose of
satisfying the Lender that such Borrower or its Affiliate, as the case may be,
has the ability to service the Mortgage Loans as provided in this Loan
Agreement.

 

11.16 Periodic Due Diligence Review. Each Borrower acknowledges that the Lender
has the right to perform continuing due diligence reviews with respect to the
Mortgage Loans and the manner in which they were originated, for purposes of
verifying compliance with the representations, warranties and specifications
made hereunder, or otherwise, and each Borrower agrees that, unless a Default
has occurred (in which case no notice is required), upon reasonable (but no less
than one (1) Business Day’s) prior notice to the Borrowers, the Lender or its
authorized representatives will be permitted during normal business hours to
examine, inspect, and make copies and extracts of, the Mortgage Files and any
and all documents, records, agreements, instruments or information relating to
such Mortgage Loans in the possession or under the control of the Borrowers
and/or the Custodian. The Borrowers also shall make available to the Lender a
knowledgeable financial or accounting officer for the purpose of answering
questions respecting the Mortgage Files and the Mortgage Loans. Without limiting
the generality of the foregoing, the Borrowers acknowledge that the Lender may
make Loans to the Borrowers based solely upon the information provided by the
Borrowers to the Lender in the Mortgage Loan Data File and the representations,
warranties and covenants contained herein, and that the Lender, at its option,
has the right at any time to conduct a partial or complete due diligence review
on some or all of the Mortgage Loans securing such Loan, including without
limitation ordering new credit reports and new appraisals on the related
Mortgaged Properties and otherwise re-generating the information used to
originate such Mortgage Loan. The Lender may underwrite such Mortgage Loans
itself or engage a mutually agreed upon third party underwriter to perform such
underwriting. The Borrowers agree to cooperate with the Lender and any third
party underwriter in connection with such underwriting, including, but not
limited to, providing the Lender and any third party underwriter with access to
any and all documents, records, agreements, instruments or information relating
to such Mortgage Loans in the possession, or under the control, of the
Borrowers.

 

11.17 Set-Off. In addition to any rights and remedies of the Lender provided by
this Loan Agreement and by law, the Lender shall have the right, without prior
notice to the Borrowers, any such notice being expressly waived by the Borrowers
to the extent permitted by applicable law, upon any amount becoming due and
payable by the Borrowers hereunder (whether at the stated maturity, by
acceleration or otherwise) to set-off and appropriate and apply against such
amount any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by the Lender or any Affiliate
thereof to or for the credit or the account of the Borrowers. The Lender agrees
promptly to notify the Borrowers after any such set-off and application made by
the Lender; provided, that the failure to give such notice shall not affect the
validity of such set-off and application.

 

11.18 Intent. The parties recognize that (i) each Loan is a “securities
contract” as that term is defined in Section 741 of Title 11 of the United
States Code, as amended, and (ii) each payment and transfer of Collateral
hereunder is a “margin Payment” and/or a “settlement payment”, as such terms are
defined therein.

 

- 45 -



--------------------------------------------------------------------------------

11.19 Joint and Several Liability. Each Borrower hereby acknowledges and agrees
that such Borrower shall be jointly and severally liable to the Lender to the
maximum extent permitted by the applicable law for all representations,
warranties, covenants, obligations and indemnities of the Borrowers hereunder.

 

11.20 Treatment of Certain Information. Notwithstanding anything to the contrary
contained herein or in any other Loan Document, all Persons may disclose to any
and all Persons, without limitation of any kind, the federal income tax
treatment of the Loans or any of the transactions contemplated by this Agreement
or any other Loan Document (collectively, the “Transactions”), any fact relevant
to understanding the federal tax treatment of the Transactions and all materials
of any kind (including opinions or other tax analyses) relating to such federal
income tax treatment.

 

11.21 Replacement by Repurchase Agreement. The Borrowers hereby acknowledge and
agree that this Loan Agreement may at any time and without any further cost to
the Borrowers, in the sole discretion of the Lender, be replaced by a repurchase
facility with substantially similar terms as those contained in this Loan
Agreement. The Borrowers hereby agree to take such action and execute such
documents and instruments as is necessary to effectuate such conversion.

 

[SIGNATURE PAGES FOLLOW]

 

- 46 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Loan Agreement to be
duly executed and delivered as of the day and year first above written.

 

BORROWERS AAMES CAPITAL CORPORATION

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:

 

Address for Notices:

350 South Grand Avenue

43rd Floor

Los Angeles, California 90071

Attention: Jon Van Deuren

                  Chief Accounting Officer

Telecopier No.: 323-210-5036

Telephone No: 323-210-4855

With a copy to:

General Counsel

 

AAMES FUNDING CORPORATION

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:

 

Address for Notices:

350 South Grand Avenue

43rd Floor

Los Angeles, California 90071

Attention: Jon Van Deuren

Chief Accounting Officer

Telecopier No.: 323-210-5036

Telephone No: 323-210-4855

With a copy to:

General Counsel

 

- 47 -



--------------------------------------------------------------------------------

LENDER MORGAN STANLEY BANK

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:

 

Address for Notices:

2500 Lake Park Boulevard

West Valley City, Utah 84120

Attention: Richard Felix

 

with a copy to:

1221 Avenue of the Americas, 27th Floor

New York, New York 10020

Attention: Paul Najarian

Telecopier No.: 212-762-9495

Telephone No.: 212-762-6401

 

- 48 -



--------------------------------------------------------------------------------

Schedule 1

 

REPRESENTATIONS AND WARRANTIES RE: MORTGAGE LOANS

 

Part 1. Eligible Residential Mortgage Loans

 

As to each residential Mortgage Loan included in the Borrowing Base on a Funding
Date (and the related Mortgage, Mortgage Note, Assignment of Mortgage and
Mortgaged Property), each Borrower shall be deemed to make the following
representations and warranties to the Lender as of such date and as of each date
the Borrowing Base is determined (certain defined terms used herein and not
otherwise defined in the Loan Agreement appearing in Part II to this Schedule
1):

 

(a) Mortgage Loans as Described. The information set forth in the Mortgage Loan
Schedule with respect to the Mortgage Loan is complete, true and correct in all
material respects.

 

(b) Payments Current. Except in the case of a Defaulted Loan and to the extent
contemplated by the definition of the applicable Class of Defaulted Loan, not
more than one payment required under the Mortgage Loan is delinquent. Except in
the case of a Defaulted Loan, the first Monthly Payment shall be made, or shall
have been made, with respect to the Mortgage Loan on its Due Date or within the
grace period, all in accordance with the terms of the related Mortgage Note.

 

(c) No Outstanding Charges. Except in the case of a Defaulted Loan, there are no
defaults in complying with the terms of the Mortgage securing the Mortgage Loan,
and all taxes, governmental assessments, insurance premiums, water, sewer and
municipal charges, leasehold payments or ground rents which previously became
due and owing have been paid, or an escrow of funds has been established in an
amount sufficient to pay for every such item which remains unpaid and which has
been assessed but is not yet due and payable. Neither any Borrower nor the
originator from which such Borrower acquired the Mortgage Loan has advanced
funds, or induced, solicited or knowingly received any advance of funds by a
party other than the Mortgagor, directly or indirectly, for the payment of any
amount required under the Mortgage Loan, except for interest accruing from the
date of the Mortgage Note or date of disbursement of the proceeds of the
Mortgage Loan, whichever is earlier, to the day which precedes by one month the
Due Date of the first installment of principal and interest thereunder.

 

(d) Original Terms Unmodified. The terms of the Mortgage Note and Mortgage have
not been impaired, waived, altered or modified in any respect, from the date of
origination; except by a written instrument which has been recorded, if
necessary to protect the interests of the Lender, and which has been delivered
to the Custodian and the terms of which are reflected in the Mortgage Loan
Schedule. The substance of any such waiver, alteration or modification has been
approved by the title insurer, to the extent required, and its terms are
reflected on the Mortgage Loan Schedule. No Mortgagor in respect of the Mortgage
Loan has been released, in whole or in part, except in connection with an
assumption agreement approved by the title insurer, to the extent required by
such policy, and which assumption agreement is part of the Mortgage File
delivered to the Custodian and the terms of which are reflected in the Mortgage
Loan Schedule.

 

Schedule 1-1



--------------------------------------------------------------------------------

(e) No Defenses. The Mortgage Loan is not subject to any right of rescission,
set-off, counterclaim or defense, including without limitation the defense of
usury, nor will the operation of any of the terms of the Mortgage Note or the
Mortgage, or the exercise of any right thereunder, render either the Mortgage
Note or the Mortgage unenforceable in whole or in part and no such right of
rescission, set-off, counterclaim or defense has been asserted with respect
thereto, and, except as permitted by the Underwriting Guidelines, no Mortgagor
in respect of the Mortgage Loan was a debtor in any state or Federal bankruptcy
or insolvency proceeding at the time the Mortgage Loan was originated. No
Borrower has any knowledge nor has any Borrower received any notice that any
Mortgagor in respect of the Mortgage Loan is a debtor in any state or federal
bankruptcy or insolvency proceeding.

 

(f) Hazard Insurance. The Mortgaged Property is insured by a fire and extended
perils insurance policy, issued by a generally acceptable insurance carrier, and
such other hazards as are customary in the area where the Mortgaged Property is
located, and to the extent required by the Borrowers as of the date of
origination consistent with the Underwriting Guidelines, against earthquake and
other risks insured against by Persons operating like properties in the locality
of the Mortgaged Property, in an amount not less than the greatest of (i) 100%
of the replacement cost of all improvements to the Mortgaged Property, (ii) the
outstanding principal balance of the Mortgage Loan, or (iii) the amount
necessary to avoid the operation of any co-insurance provisions with respect to
the Mortgaged Property, and consistent with the amount that would have been
required as of the date of origination in accordance with the Underwriting
Guidelines. If any portion of the Mortgaged Property is in an area identified by
any federal Governmental Authority as having special flood hazards, and flood
insurance is available, a flood insurance policy meeting the current guidelines
of the Federal Emergency Management Agency is in effect with a generally
acceptable insurance carrier, in an amount representing coverage not less than
the least of (1) the outstanding principal balance of the Mortgage Loan, (2) the
full insurable value of the Mortgaged Property, and (3) the maximum amount of
insurance available under the National Flood Insurance Act of 1968, as amended
by the Flood Disaster Protection Act of 1974. All such insurance policies
(collectively, the “hazard insurance policy”) contain a standard mortgagee
clause naming the relevant Borrower, its successors and assigns (including
without limitation, subsequent owners of the Mortgage Loan), as mortgagee, and
may not be reduced, terminated or canceled without thirty (30) days’ prior
written notice to the mortgagee. No such notice has been received by any
Borrower. All premiums on such insurance policy have been paid. The related
Mortgage obligates the Mortgagor to maintain all such insurance and, at such
Mortgagor’s failure to do so, authorizes the mortgagee to maintain such
insurance at the Mortgagor’s cost and expense and to seek reimbursement therefor
from such Mortgagor. Where required by state law or regulation, the Mortgagor
has been given an opportunity to choose the carrier of the required hazard
insurance, provided the policy is not a “master” or “blanket” hazard insurance
policy covering a condominium, or any hazard insurance policy covering the
common facilities of a planned unit development. The hazard insurance policy is
the valid and binding obligation of the insurer and is in full force and effect.
No Borrower has engaged in, and no Borrower has any knowledge of the Mortgagor’s
having engaged in, any act or omission which would impair the coverage of any
such policy, the benefits of the endorsement provided for herein, or the
validity and binding

 

Schedule 1-2



--------------------------------------------------------------------------------

effect of either including, without limitation, no unlawful fee, commission,
kickback or other unlawful compensation or value of any kind has been or will be
received, retained or realized by any attorney, firm or other Person, and no
such unlawful items have been received, retained or realized by any Borrower.

 

(g) Compliance with Applicable Laws. Any and all material requirements of any
federal, state or local law including, without limitation, usury, laws with
respect to unfair and deceptive lending practices and predatory lending
practices, truth-in-lending, real estate settlement procedures, consumer credit
protection, equal credit opportunity or disclosure laws applicable to the
Mortgage Loan have been complied with, the consummation of the transactions
contemplated hereby will not involve the violation of any such laws or
regulations, and each Borrower shall maintain or shall cause its agent to
maintain in its possession, available for the inspection of the Lender, and
shall deliver to the Lender, upon demand, evidence of compliance with all such
requirements.

 

(h) No Satisfaction of Mortgage. The Mortgage has not been satisfied, canceled,
subordinated or rescinded, in whole or in part, and the Mortgaged Property has
not been released from the lien of the Mortgage, in whole or in part, nor has
any instrument been executed that would effect any such release, cancellation,
subordination or rescission. No Borrower has waived the performance by the
Mortgagor of any action, if the Mortgagor’s failure to perform such action would
cause the Mortgage Loan to be in default, nor has any Borrower waived any
default resulting from any action or inaction by the Mortgagor.

 

(i) Location and Type of Mortgaged Property. The Mortgaged Property is located
in an Acceptable State as identified in the Mortgage Loan Schedule and consists
of a single parcel of real property with a detached single family residence
erected thereon, or a two- to four-family dwelling, or an individual condominium
unit in a condominium project of not more than four stories or such greater
number of stories as shall be common for condominium projects in the location of
such Mortgaged Property, or an individual unit in a planned unit development or
a de minimis planned unit development, provided, however, that any condominium
unit or planned unit development shall conform with the applicable Fannie Mae
and Freddie Mac requirements regarding such dwellings.

 

(j) Valid First or Second Lien. The Mortgage is a valid, subsisting, enforceable
and perfected first lien, in the case of a First Lien Loan, or second lien, in
the case of a Second Lien Loan, on the real property included in the Mortgaged
Property, including all buildings on the Mortgaged Property and all
installations and mechanical, electrical, plumbing, heating and air conditioning
systems located in or annexed to such buildings, and all additions, alterations
and replacements made at any time with respect to the foregoing. The lien of the
Mortgage is subject only to:

 

(1) the lien of current real property taxes and assessments not yet due and
payable;

 

(2) covenants, conditions and restrictions, rights of way, easements and other
matters of the public record as of the date of recording acceptable to prudent
mortgage lending institutions generally and specifically referred to in the
lender’s title

 

Schedule 1-3



--------------------------------------------------------------------------------

insurance policy delivered to the originator of the Mortgage Loan and (a)
referred to or otherwise considered in the appraisal made for the originator of
the Mortgage Loan or (b) which do not adversely affect the Appraised Value of
the Mortgaged Property set forth in such appraisal;

 

(3) other matters to which like properties are commonly subject which do not
materially interfere with the benefits of the security intended to be provided
by the Mortgage or the use, enjoyment, value or marketability of the related
Mortgaged Property; and

 

(4) in the case of any Second Lien Loan, the lien of the related primary
mortgage.

 

Any security agreement, chattel mortgage or equivalent document related to and
delivered in connection with the Mortgage Loan establishes and creates a valid,
subsisting and enforceable first lien and first priority security interest on
the property described therein and the relevant Borrower has full right to
pledge and assign the same to the Lender.

 

(k) Validity of Mortgage Documents. The Mortgage Note and the Mortgage and any
other agreement executed and delivered by a Mortgagor or guarantor, if
applicable, in connection with a Mortgage Loan are genuine, and each is the
legal, valid and binding obligation of the maker thereof enforceable in
accordance with its terms. All parties to the Mortgage Note, the Mortgage and
any other such related agreement had legal capacity to enter into the Mortgage
Loan and to execute and deliver the Mortgage Note, the Mortgage and any such
agreement, and the Mortgage Note, the Mortgage and any other such related
agreement have been duly and properly executed by such related parties. No
fraud, error, omission, misrepresentation, negligence or similar occurrence with
respect to a Mortgage Loan has taken place on the part of any Person, including,
without limitation, the Mortgagor, any appraiser, any builder or developer, or
any other party involved in the origination of the Mortgage Loan. Each Borrower
has reviewed all of the documents constituting the Servicing File and has made
such inquiries as it deems necessary to make and confirm the accuracy of the
representations set forth herein.

 

(l) Full Disbursement of Proceeds. The Mortgage Loan has been closed and the
proceeds of the Mortgage Loan have been fully disbursed and there is no further
requirement for future advances thereunder, and any and all requirements as to
completion of any on-site or off-site improvement and as to disbursements of any
escrow funds therefor have been complied with. All costs, fees and expenses
incurred in making or closing the Mortgage Loan and the recording of the
Mortgage were paid, and the Mortgagor is not entitled to any refund of any
amounts paid or due under the Mortgage Note or Mortgage.

 

(m) Ownership. The relevant Borrower is the sole owner and holder of the
Mortgage Loan. The Mortgage Loan is not assigned or pledged, and the relevant
Borrower has good, indefeasible and marketable title thereto, and has full right
to transfer, pledge and assign the Mortgage Loan to the Lender free and clear of
any encumbrance, equity, participation interest, lien, pledge, charge, claim or
security interest, and has full right and authority subject to no interest or
participation of, or agreement with, any other party, to assign, transfer and
pledge each Mortgage Loan pursuant to this Loan Agreement and following the
pledge of each

 

Schedule 1-4



--------------------------------------------------------------------------------

Mortgage Loan, the Lender will hold such Mortgage Loan free and clear of any
encumbrance, equity, participation interest, lien, pledge, charge, claim or
security interest except any such security interest created pursuant to the
terms of this Loan Agreement.

 

(n) Doing Business. All parties which have had any interest in the Mortgage
Loan, whether as Mortgagee, assignee, pledgee or otherwise, are (or, during the
period in which they held and disposed of such interest, were) (i) in compliance
with any and all applicable licensing requirements of the laws of the state
wherein the Mortgaged Property is located, and (ii) either (A) organized under
the laws of such state, (B) qualified to do business in such state, (C) a
federal savings and loan association, a savings bank or a national bank having a
principal office in such state, or (D) not doing business in such state.

 

(o) LTV; CLTV. No Mortgage Loan which is a First Lien Loan has an LTV greater
than 100%. No Mortgage Loan which is a Second Lien Loan has a CLTV greater than
100%.

 

(p) Title Insurance. The Mortgage Loan is covered by either (i) an attorney’s
opinion of title and abstract of title, the form and substance of which is
acceptable to prudent mortgage lending institutions originating the same or
similar types of mortgage loans in the jurisdiction wherein the Mortgaged
Property is located, or (ii) an ALTA lender’s title insurance policy or other
generally acceptable form of policy or insurance acceptable to Fannie Mae or
Freddie Mac and each such title insurance policy is issued by a title insurer
acceptable to Fannie Mae or Freddie Mac and qualified to do business in the
jurisdiction where the Mortgaged Property is located, insuring the relevant
Borrower, its successors and assigns, as to the first or second priority lien of
the Mortgage in the original principal amount of the Mortgage Loan (or to the
extent a Mortgage Note provides for negative amortization, the maximum amount of
negative amortization in accordance with the Mortgage), subject only to the
exceptions contained in clauses (1), (2) and (3) of paragraph (j) of this Part I
of Schedule 1, and in the case of adjustable rate Mortgage Loans, against any
loss by reason of the invalidity or unenforceability of the lien resulting from
the provisions of the Mortgage providing for adjustment to the Mortgage Interest
Rate and Monthly Payment. Where required by state law or regulation, the
Mortgagor has been given the opportunity to choose the carrier of the required
mortgage title insurance. Additionally, such lender’s title insurance policy
affirmatively insures ingress and egress and against encroachments by or upon
the Mortgaged Property or any interest therein. The title policy does not
contain any special exceptions (other than the standard exclusions) for zoning
and uses and has been marked to delete the standard survey exception or to
replace the standard survey exception with a specific survey reading. The
relevant Borrower, its successors and assigns, are the sole insureds of such
lender’s title insurance policy, and such lender’s title insurance policy is
valid and remains in full force and effect and will be in force and effect upon
the consummation of the transactions contemplated by this Loan Agreement. No
claims have been made under such lender’s title insurance policy, and no prior
holder or servicer of the related Mortgage, including any Borrower, has done, by
act or omission, anything which would impair the coverage of such lender’s title
insurance policy, including, without limitation, no unlawful fee, commission,
kickback or other unlawful compensation or value of any kind has been or will be
received, retained or realized by any attorney, firm or other Person, and no
such unlawful items have been received, retained or realized by any Borrower.

 

Schedule 1-5



--------------------------------------------------------------------------------

(q) No Defaults. Other than payment delinquencies, there is no default, breach,
violation or event of acceleration existing under the Mortgage or the Mortgage
Note and no event has occurred which, with the passage of time or with notice
and the expiration of any grace or cure period, would constitute a default,
breach, violation or event of acceleration, and no Borrower nor its predecessors
have waived any such default, breach, violation or event of acceleration.

 

(r) No Mechanics’ Liens. There are no mechanics’ or similar liens or claims
which have been filed for work, labor or material (and no rights are outstanding
that under the law could give rise to such liens) affecting the Mortgaged
Property which are or may be liens prior to, or equal or coordinate with, the
lien of the Mortgage.

 

(s) Location of Improvements; No Encroachments. All improvements which were
considered in determining the Appraised Value of the Mortgaged Property lie
wholly within the boundaries and building restriction lines of the Mortgaged
Property, and no improvements on adjoining properties encroach upon the
Mortgaged Property. No improvement located on or being part of the Mortgaged
Property is in violation of any applicable zoning and building law, ordinance or
regulation.

 

(t) Origination; Payment Terms. The Mortgage Interest Rate is adjusted, with
respect to adjustable rate Mortgage Loans, on each Interest Rate Adjustment Date
to equal the Index plus the Gross Margin (rounded up or down to the nearest
.125%), subject to the Mortgage Interest Rate Cap and Mortgage Interest Rate
Floor. The Mortgage Note is payable monthly in equal monthly installments of
principal and interest (other than in the case of balloon loans), which
installments of interest, with respect to adjustable rate Mortgage Loans, are
subject to change due to the adjustments to the Mortgage Interest Rate on each
Interest Rate Adjustment Date, with interest calculated and payable in arrears,
sufficient to amortize the Mortgage Loan fully by the stated maturity date, over
an original term of not more than thirty (30) years from commencement of
amortization.

 

(u) Customary Provisions. The Mortgage Note has a stated maturity. The Mortgage
contains customary and enforceable provisions such as to render the rights and
remedies of the holder thereof adequate for the realization against the
Mortgaged Property of the benefits of the security provided thereby, including,
(i) in the case of a Mortgage designated as a deed of trust, by trustee’s sale,
and (ii) otherwise by judicial foreclosure. Upon default by a Mortgagor on a
Mortgage Loan and foreclosure on, or trustee’s sale of, the Mortgaged Property
pursuant to the proper procedures, the holder of the Mortgage Loan will be able
to deliver good and merchantable title to the Mortgaged Property. There is no
homestead or other exemption available to a Mortgagor which would interfere with
the right to sell the Mortgaged Property at a trustee’s sale or the right to
foreclose the Mortgage.

 

(v) Conformance with Underwriting Guidelines and Agency Standards. The Mortgage
Loan was underwritten in accordance with the Underwriting Guidelines. The
Mortgage Note and Mortgage are on forms similar to those used by Freddie Mac or
Fannie Mae, except with respect to prepayment penalties, and no Borrower has
made any representations to a Mortgagor that are inconsistent with the mortgage
instruments used.

 

Schedule 1-6



--------------------------------------------------------------------------------

(w) Occupancy of the Mortgaged Property. As of the Funding Date, the Mortgaged
Property (other than with respect to Second Lien Loans) is lawfully occupied
under applicable law. All inspections, licenses and certificates required to be
made or issued with respect to all occupied portions of the Mortgaged Property
and, with respect to the use and occupancy of the same, including but not
limited to certificates of occupancy and fire underwriting certificates, have
been made or obtained from the appropriate authorities. No Borrower has received
notification from any Governmental Authority that the Mortgaged Property is in
material non-compliance with such laws or regulations, is being used, operated
or occupied unlawfully or has failed to have or obtain such inspection, licenses
or certificates, as the case may be. No Borrower has received notice of any
violation or failure to conform with any such law, ordinance, regulation,
standard, license or certificate.

 

(x) No Additional Collateral. The Mortgage Note is not and has not been secured
by any collateral except the lien of the corresponding Mortgage and the security
interest of any applicable security agreement or chattel mortgage referred to in
clause (j) above.

 

(y) Deeds of Trust. In the event the Mortgage constitutes a deed of trust, a
trustee, authorized and duly qualified under applicable law to serve as such,
has been properly designated and currently so serves and is named in the
Mortgage, and no fees or expenses are or will become payable by the Custodian or
the Lender to the trustee under the deed of trust, except in connection with a
trustee’s sale after default by the Mortgagor.

 

(z) Delivery of Mortgage Documents. The Mortgage Note, the Mortgage, the
Assignment of Mortgage and any other documents required to be delivered under
the Custodial Agreement for each Mortgage Loan have been delivered to the
Custodian. A Borrower or its agent is in possession of a complete, true and
accurate Mortgage File in compliance with the Custodial Agreement, except for
such documents the originals of which have been delivered to the Custodian.

 

(aa) Transfer of Mortgage Loans. The Assignment of Mortgage is in recordable
form and is acceptable for recording under the laws of the jurisdiction in which
the Mortgaged Property is located.

 

(bb) Due-On-Sale. The Mortgage contains an enforceable provision for the
acceleration of the payment of the unpaid principal balance of the Mortgage Loan
in the event that the Mortgaged Property is sold or transferred without the
prior written consent of the Mortgagee thereunder.

 

(cc) No Buydown Provisions; No Graduated Payments or Contingent Interests. The
Mortgage Loan does not contain provisions pursuant to which Monthly Payments are
paid or partially paid with funds deposited in any separate account established
by any Borrower, the Mortgagor, or anyone on behalf of the Mortgagor, or paid by
any source other than the Mortgagor nor does it contain any other similar
provisions which may constitute a “buydown” provision. The Mortgage Loan is not
a graduated payment mortgage loan and the Mortgage Loan does not have a shared
appreciation or other contingent interest feature.

 

Schedule 1-7



--------------------------------------------------------------------------------

(dd) Consolidation of Future Advances. Any future advances made to the Mortgagor
prior to the Funding Date have been consolidated with the outstanding principal
amount secured by the Mortgage, and the secured principal amount, as
consolidated, bears a single interest rate and single repayment term. The lien
of the Mortgage securing the consolidated principal amount is expressly insured
as having first lien priority, in the case of a first Mortgage, or second lien
priority, in the case of a second mortgage, by a title insurance policy, an
endorsement to the policy insuring the Mortgagee’s consolidated interest or by
other title evidence acceptable to Fannie Mae and Freddie Mac. The consolidated
principal amount does not exceed the original principal amount of the Mortgage
Loan.

 

(ee) Mortgaged Property Undamaged. The Mortgaged Property is undamaged by waste,
fire, earthquake or earth movement, windstorm, flood, tornado or other casualty
so as to affect adversely the value of the Mortgaged Property as security for
the Mortgage Loan or the use for which the premises were intended and each
Mortgaged Property is in good repair. There have not been any condemnation
proceedings with respect to the Mortgaged Property and no Borrower has any
knowledge of any such proceedings.

 

(ff) Collection Practices; Escrow Deposits; Interest Rate Adjustments. The
origination and collection practices used by the originator, each servicer of
the Mortgage Loan and the relevant Borrower with respect to the Mortgage Loan
have been in all respects in compliance with Accepted Servicing Practices,
applicable laws and regulations, and have been in all respects legal and proper.
With respect to escrow deposits and Escrow Payments, all such payments are in
the possession of, or under the control of, the Borrowers and there exist no
deficiencies in connection therewith for which customary arrangements for
repayment thereof have not been made. All Escrow Payments have been collected in
material compliance with state and federal law. An escrow of funds is not
prohibited by applicable law and has been established in an amount sufficient to
pay for every item that remains unpaid and has been assessed but is not yet due
and payable. No escrow deposits or Escrow Payments or other charges or payments
due the Borrowers have been capitalized under the Mortgage or the Mortgage Note.
All Mortgage Interest Rate adjustments have been made in compliance with state
and federal law and the terms of the related Mortgage Note. Any interest
required to be paid pursuant to state, federal and local law has been properly
paid and credited.

 

(gg) Conversion to Fixed Interest Rate. With respect to adjustable rate Mortgage
Loans, the Mortgage Loan is not convertible to a fixed interest rate Mortgage
Loan.

 

(hh) Other Insurance Policies. No action, inaction or event has occurred and no
state of facts exists or has existed that has resulted or will result in the
exclusion from, denial of, or defense to coverage under any applicable special
hazard insurance policy, PMI Policy or bankruptcy bond, irrespective of the
cause of such failure of coverage. In connection with the placement of any such
insurance, no commission, fee, or other compensation has been or will be
received by any Borrower or by any officer, director, or employee of any
Borrower or any designee of any Borrower or any corporation in which any
Borrower or any officer, director, or employee had a financial interest at the
time of placement of such insurance.

 

Schedule 1-8



--------------------------------------------------------------------------------

(ii) Soldiers’ and Sailors’ Civil Relief Act. The Mortgagor has not notified any
Borrower, and no Borrower has no knowledge, of any relief requested or allowed
to the Mortgagor under the Soldiers’ and Sailors’ Civil Relief Act of 1940.

 

(jj) Appraisal. The Mortgage File contains an appraisal of the related Mortgaged
Property signed prior to the approval of the Mortgage Loan application by a
qualified appraiser, duly appointed by the Borrowers, who had no interest,
direct or indirect in the Mortgaged Property or in any loan made on the security
thereof, and whose compensation is not affected by the approval or disapproval
of the Mortgage Loan, and the appraisal and appraiser both satisfy the
requirements of Fannie Mae or Freddie Mac and Title XI of the Federal
Institutions Reform, Recovery, and Enforcement Act of 1989 as amended and the
regulations promulgated thereunder, all as in effect on the date the Mortgage
Loan was originated.

 

(kk) Disclosure Materials. The Mortgagor has received all disclosure materials
required by applicable law with respect to the making of adjustable rate
mortgage loans, and the relevant Borrower maintains such statement in the
Mortgage File.

 

(ll) Construction or Rehabilitation of Mortgaged Property. No Mortgage Loan was
made in connection with the construction or rehabilitation of a Mortgaged
Property or facilitating the trade-in or exchange of a Mortgaged Property.

 

(mm) No Defense to Insurance Coverage. No action has been taken or failed to be
taken, no event has occurred and no state of facts exists or has existed on or
prior to the Funding Date (whether or not known to any Borrower on or prior to
such date) which has resulted or will result in an exclusion from, denial of, or
defense to coverage under any private mortgage insurance (including, without
limitation, any exclusions, denials or defenses which would limit or reduce the
availability of the timely payment of the full amount of the loss otherwise due
thereunder to the insured) whether arising out of actions, representations,
errors, omissions, negligence, or fraud of any Borrower, the related Mortgagor
or any party involved in the application for such coverage, including the
appraisal, plans and specifications and other exhibits or documents submitted
therewith to the insurer under such insurance policy, or for any other reason
under such coverage, but not including the failure of such insurer to pay by
reason of such insurer’s breach of such insurance policy or such insurer’s
financial inability to pay.

 

(nn) Capitalization of Interest. The Mortgage Note does not by its terms provide
for the capitalization or forbearance of interest.

 

(oo) No Equity Participation. No document relating to the Mortgage Loan provides
for any contingent or additional interest in the form of participation in the
cash flow of the Mortgaged Property or a sharing in the appreciation of the
value of the Mortgaged Property. The indebtedness evidenced by the Mortgage Note
is not convertible to an ownership interest in the Mortgaged Property or the
Mortgagor and no Borrower has financed nor does it own directly or indirectly,
any equity of any form in the Mortgaged Property or the Mortgagor.

 

(pp) Withdrawn Mortgage Loans. If the Mortgage Loan has been released to any
Borrower pursuant to a Request for Release as permitted under Section 5 of the
Custodial Agreement, then the promissory note relating to the Mortgage Loan was
returned to the Custodian within ten (10) days (or if such tenth day was not a
Business Day, the next succeeding Business Day).

 

Schedule 1-9



--------------------------------------------------------------------------------

(qq) Origination Date. The Origination Date is no earlier than three (3) months
prior to the date the Mortgage Loan is first included in the Borrowing Base.

 

(rr) No Exception. The Custodian has not noted any material exceptions on an
Exception Report (as defined in the Custodial Agreement) with respect to the
Mortgage Loan which would materially adversely affect the Mortgage Loan or the
Lender’s security interest, granted by the Borrowers, in the Mortgage Loan.

 

(ss) Mortgage Submitted for Recordation. The Mortgage either has been or will
promptly be submitted for recordation in the appropriate governmental recording
office of the jurisdiction where the Mortgaged Property is located.

 

(tt) Riegle Act. The Mortgage Loans is not classified as a “high cost” loan
under the Home Ownership and Equity Protection Act of 1994 and is not subject to
the provisions of Section 226.32 of the Federal Reserve Board Regulation Z.

 

(uu) Origination. Each Mortgage Loan was originated by or purchased by a
Borrower.

 

(vv) FICO Score. The Mortgage Loan does not have a FICO score below 500.

 

Schedule 1-10



--------------------------------------------------------------------------------

Part 2. Defined Terms

 

In addition to terms defined elsewhere in the Loan Agreement, the following
terms shall have the following meanings when used in this Schedule 1:

 

“Acceptable State” shall mean any state notified by the Borrowers to the Lender
from time to time and approved in writing by the Lender, which approval has not
been revoked by the Lender in their sole discretion, any such notice of
revocation to be given no later than ten (10) Business Days prior to its
intended effective date.

 

“Accepted Servicing Practices” shall mean, with respect to any Mortgage Loan,
those mortgage servicing practices of prudent mortgage lending institutions
which service mortgage loans of the same type as such Mortgage Loans in the
jurisdiction where the related Mortgaged Property is located.

 

“ALTA” means the American Land Title Association.

 

“Appraised Value” shall mean the value set forth in an appraisal made in
connection with the origination of the related Mortgage Loan as the value of the
Mortgaged Property.

 

“Best’s” means Best’s Key Rating Guide, as the same shall be amended from time
to time.

 

“CLTV” shall mean with respect to any Second Lien Loan, the ratio of the sum of
the outstanding principal amount of the Second Lien Loan plus the outstanding
principal amount of the first priority mortgage loan secured by the same
Mortgaged Property to the lesser of (a) the Appraised Value of the Mortgaged
Property at origination or (b) if the Mortgaged Property was purchased within
six (6) months of the origination of the Mortgage Loan, the purchase price of
the Mortgaged Property, which CLTV shall be calculated in accordance with the
Underwriting Guidelines.

 

“Due Date” means the day of the month on which the Monthly Payment is due on a
Mortgage Loan, exclusive of any days of grace.

 

“Escrow Payments” means with respect to any Mortgage Loan, the amounts
constituting ground rents, taxes, assessments, water rates, sewer rents,
municipal charges, mortgage insurance premiums, fire and hazard insurance
premiums, condominium charges, and any other payments required to be escrowed by
the Mortgagor with the mortgagee pursuant to the Mortgage or any other document.

 

“Fannie Mae” means the Federal National Mortgage Association, or any successor
thereto.

 

“Freddie Mac” means the Federal Home Loan Mortgage Corporation, or any successor
thereto.

 

Schedule 1-11



--------------------------------------------------------------------------------

“Gross Margin” means with respect to each adjustable rate Mortgage Loan, the
fixed percentage amount set forth in the related Mortgage Note.

 

“Index” means with respect to each adjustable rate Mortgage Loan, the index set
forth in the related Mortgage Note for the purpose of calculating the interest
rate thereon.

 

“Insurance Proceeds” means with respect to each Mortgage Loan, proceeds of
insurance policies insuring the Mortgage Loan or the related Mortgaged Property.

 

“Interest Rate Adjustment Date” means with respect to each adjustable rate
Mortgage Loan, the date, specified in the related Mortgage Note and the Mortgage
Loan Schedule, on which the Mortgage Interest Rate is adjusted.

 

“Loan-to-Value Ratio” or “LTV” means with respect to any Mortgage Loan, the
ratio of the original outstanding principal amount of the Mortgage Loan to the
lesser of (a) the Appraised Value of the Mortgaged Property at origination or
(b) in the case of a purchase money mortgage loan, the purchase price of the
Mortgaged Property.

 

“Monthly Payment” means the scheduled monthly payment of principal and interest
on a Mortgage Loan as adjusted in accordance with changes in the Mortgage
Interest Rate pursuant to the provisions of the Mortgage Note for an adjustable
rate Mortgage Loan.

 

“Mortgage Interest Rate” means the annual rate of interest borne on a Mortgage
Note, which shall be adjusted from time to time with respect to adjustable rate
Mortgage Loans.

 

“Mortgage Interest Rate Cap” means with respect to an adjustable rate Mortgage
Loan, the limit on each Mortgage Interest Rate adjustment as set forth in the
related Mortgage Note.

 

“Mortgagee” means the relevant Borrower or any subsequent holder of a Mortgage
Loan.

 

“Origination Date” shall mean, with respect to each Mortgage Loan, the date of
the Mortgage Note relating to such Mortgage Loan, unless such information is not
provided by the relevant Borrower with respect to such Mortgage Loan, in which
case the Origination Date shall be deemed to be the date that is forty (40) days
prior to the date of the first payment under the Mortgage Note relating to such
Mortgage Loan.

 

“PMI Policy” or “Primary Insurance Policy” means a policy of primary mortgage
guaranty insurance issued by a Qualified Insurer.

 

“Qualified Insurer” means an insurance company duly qualified as such under the
laws of the states in which the Mortgaged Property is located, duly authorized
and licensed in such states to transact the applicable insurance business and to
write the insurance provided, and approved as an insurer by Fannie Mae and
Freddie Mac and whose claims paying ability is rated in the two highest rating
categories by any of the rating agencies with respect to primary mortgage
insurance and in the two highest rating categories by Best’s with respect to
hazard and flood insurance.

 

Schedule 1-12



--------------------------------------------------------------------------------

“Servicing File” means with respect to each Mortgage Loan, the file retained by
the Borrowers consisting of originals of all documents in the Mortgage File
which are not delivered to a Custodian and copies of the Mortgage Loan Documents
set forth in Section 2 of the Custodial Agreement.

 

Schedule 1-13



--------------------------------------------------------------------------------

Exhibit A

 

FORM OF PROMISSORY NOTE

 

$350,000,000

 

October 21, 2004

New York, New York

 

FOR VALUE RECEIVED, AAMES CAPITAL CORPORATION, a California corporation (“Aames
Capital”), AAMES FUNDING CORPORATION, a California corporation (“Aames Funding”
and together with Aames Capital, each a “Borrower”, collectively the
“Borrowers”), hereby promise to pay, jointly and severally, to the order of
MORGAN STANLEY BANK (the “Lender”), at the principal office of the Lender at
2500 Lake Park Boulevard, West Valley City, Utah, 84120, in lawful money of the
United States, and in immediately available funds, the principal sum of THREE
HUNDRED FIFTY MILLION DOLLARS ($350,000,000) (or such lesser amount as shall
equal the aggregate unpaid principal amount of the Loans made by the Lender to
the Borrowers under the Loan Agreement), on the dates and in the principal
amounts provided in the Loan Agreement, and to pay interest on the unpaid
principal amount of each such Loan, at such office, in like money and funds, for
the period commencing on the date of such Loan until such Loan shall be paid in
full, at the rates per annum and on the dates provided in the Loan Agreement.

 

The date, amount and interest rate of each Loan made by the Lender to the
Borrowers, and each payment made on account of the principal thereof, shall be
recorded by the Lender on its books and, prior to any transfer of this Note,
endorsed by the Lender on the schedule attached hereto or any continuation
thereof; provided, that the failure of the Lender to make any such recordation
or endorsement shall not affect the obligations of the Borrowers to make a
payment when due of any amount owing under the Loan Agreement or hereunder in
respect of the Loans made by the Lender.

 

This Note is the Note referred to in the Master Loan and Security Agreement,
dated as of October 21, 2004 (as amended, supplemented or otherwise modified and
in effect from time to time, the “Loan Agreement”) among the Borrowers and the
Lender, and evidences Loans made by the Lender thereunder. Terms used but not
defined in this Note have the respective meanings assigned to them in the Loan
Agreement.

 

The Borrowers agree, jointly and severally, to pay all the Lender’s costs of
collection and enforcement (including reasonable attorneys’ fees and
disbursements of Lender’s counsel) in respect of this Note when incurred,
including, without limitation, reasonable attorneys’ fees through appellate
proceedings.

 

Notwithstanding the pledge of the Collateral, each Borrower hereby acknowledges,
admits and agrees that the Borrowers’ obligations under this Note are recourse
obligations of the Borrowers to which each Borrower pledges its full faith and
credit.

 

Each Borrower, and any endorsers or guarantors hereof, (a) severally waive
diligence, presentment, protest and demand and also notice of protest, demand,
dishonor and nonpayments of this Note, (b) expressly agree that this Note, or
any payment hereunder, may be



--------------------------------------------------------------------------------

extended from time to time, and consent to the acceptance of further Collateral,
the release of any Collateral for this Note, the release of any party primarily
or secondarily liable hereon, and (c) expressly agree that it will not be
necessary for the Lender, in order to enforce payment of this Note, to first
institute or exhaust the Lender’s remedies against the Borrowers or any other
party liable hereon or against any Collateral for this Note. No extension of
time for the payment of this Note, or any installment hereof, made by agreement
by the Lender with any person now or hereafter liable for the payment of this
Note, shall affect the liability under this Note of any Borrower, even if such
Borrower is not a party to such agreement; provided, however, that the Lender
and each Borrower, by written agreement between them, may affect the liability
of such Borrower.

 

Any reference herein to the Lender shall be deemed to include and apply to every
subsequent holder of this Note. Reference is made to the Loan Agreement for
provisions concerning optional and mandatory prepayments, Collateral,
acceleration and other material terms affecting this Note.

 

Each Borrower hereby acknowledges and agrees that such Borrower shall be jointly
and severally liable to the maximum extent permitted by applicable law for all
representations, warranties, covenants, obligations and indemnities of the
Borrowers under the Loan Documents.

 

Schedule 1-2



--------------------------------------------------------------------------------

This Note shall be governed by and construed under the laws of the State of New
York whose laws each Borrower expressly elects to apply to this Note. Each
Borrower agrees that any action or proceeding brought to enforce or arising out
of this Note may be commenced in the Supreme Court of the State of New York,
Borough of Manhattan, or in the District Court of the United States for the
Southern District of New York.

 

AAMES CAPITAL CORPORATION

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:

AAMES FUNDING CORPORATION

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:

 

Schedule 1-3